Execution Version
 
PREFERRED STOCK PURCHASE AGREEMENT
 
This Preferred Stock Purchase Agreement (“Agreement”) is entered into and
effective as of December 30, 2009 (“Effective Date”), by and among Yasheng
Eco-Trade Corporation, a Delaware corporation (“Company”), and Socius Capital
Group, LLC, a Delaware limited liability company, dba Socius Special Situations
Capital Group, LLC (including its designees, successors and assigns,
“Investor”).
 
RECITALS
 
A.           The parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue to Investor, and Investor
shall purchase from the Company, from time to time as provided herein, up to
$5,000,000.00 of shares of Series D Preferred Stock; and
 
B.           The offer and sale of the Securities provided for herein are being
made without registration under the Act, in reliance upon the provisions of
Section 4(2) of the Act, Regulation D promulgated under the Act, and such other
exemptions from the registration requirements of the Act as may be available
with respect to any or all of the purchases of Securities to be made hereunder.
 
AGREEMENT
 
In consideration of the premises, the mutual provisions of this Agreement, and
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, Company and Investor agree as follows:
 
ARTICLE 1
DEFINITIONS
 
In addition to the terms defined elsewhere in this Agreement:  (a) capitalized
terms that are not otherwise defined herein have the meanings given to such
terms in the Certificate of Designations, and (b) the following terms have the
meanings indicated in this ARTICLE 1:
 
“Act” means the Securities Act of 1933, as amended.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Act.  With respect to Investor, without limitation, any Person owning, owned by,
or under common ownership with Investor, and any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as Investor will  be deemed to be an Affiliate.
 
“Agreement” means this Preferred Stock Purchase Agreement.
 
“Bloomberg” means Bloomberg Financial Markets.
 
“Change in Control” has the meaning set forth within the definition of
Fundamental Transaction, below.

 
1

--------------------------------------------------------------------------------

 

“Certificate of Designations” means the certificate to be filed with the
Secretary of State of the State of Delaware, in the form attached hereto as
Exhibit B.
 
“Closing” means any one of (i) the Commitment Closing and (ii) each Tranche
Closing.
 
“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Trading Market, as reported by Bloomberg, or, if the
Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00 p.m., Eastern time, as reported by Bloomberg, or, if the Trading
Market is not the principal securities exchange or trading market for such
security, the last closing bid price or last trade price, respectively, of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.).  If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and Investor.  If the Company and Investor
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 6.7.  All such determinations to
be appropriately adjusted for any stock dividend, stock split, stock combination
or other similar transaction during the applicable calculation period.
 
“Commitment Closing” has the meaning set forth in Section 2.2.
 
“Commitment Fee” means a non-refundable fee of $250,000.00 (5.0% of the Maximum
Placement), payable by the Company to Investor in consideration of Investor’s
commitment to fund the investment contemplated by this Agreement.  The
Commitment Fee is payable as follows: On the Effective Date, the Company will
issue to Investor a stock certificate evidencing shares of Common Stock equal in
value to $250,000.00, with such valuation based upon 82% of the volume-weighted
average price (VWAP) of the Common Stock for the five Trading Days preceding the
Effective Date.  On the first Tranche Closing Date, the Commitment Fee shall be
paid in cash, by offset from the proceeds of the first Tranche, and the shares
shall be returned to the Company.  However, if the Commitment Fee has not been
paid by the earlier of (i) the six-month anniversary of the Effective Date, or
(ii) the date that the Registration Statement is declared effective by the SEC,
whether because the first Tranche Closing has not occurred or for any other
reason, the shares will be retained by Investor as final payment of the
Commitment Fee and as part of such final payment the Company shall issue any
additional shares necessary, or the Investor shall return to the Company for
cancellation any excess shares necessary, to make the value of the Commitment
Fee Shares equal to (i) the total Commitment Fee, divided by (ii) the
then-applicable Commitment Share VWAP Price, with such valuation computed as of
the date the Commitment Fee first becomes payable.

 
2

--------------------------------------------------------------------------------

 

“Commitment Fee Shares” means any shares of Common Stock issued to Investor in
payment of the Commitment Fee.
 
“Commitment Share VWAP Price” means the lower of (1) 82% of the VWAP of the
Common Stock for the five Trading Days immediately preceding the Effective Date,
or (2) 82% of the VWAP of the Common Stock for the five Trading Days immediately
preceding the date of release of the Commitment Fee Shares to Investor.
 
“Common Shares” includes the Warrant Shares and any Commitment Fee Shares.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company, and any replacement or substitute thereof, or any share capital into
which such Common Stock shall have been changed or any share capital resulting
from a reclassification of such Common Stock.
 
“Company Termination” has the meaning set forth in Section 3.2.
 
“Delisting Event” means any time during the term of this Agreement, that the
Common Stock is not listed for and actively and/or regularly trading on a
Trading Market, or is suspended or delisted with respect to the trading of the
shares of Common Stock on a Trading Market.
 
“Disclosure Schedules” means the disclosure schedules of the Company delivered
concurrently herewith, attached hereto, and incorporated herein by
reference.  The Disclosure Schedules shall contain no material non-public
information.
 
“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.
 
“DWAC Shares” means all Common Shares or other shares of Common Stock issued or
issuable to Investor or any Affiliate, successor or assign of Investor pursuant
to any of the Transaction Documents after the Registration Statement covering
such shares is declared effective, all of which shall be (a) issued in
electronic form, (b) freely tradable and without restriction on resale, and (c)
timely credited by Company to the specified Deposit/Withdrawal at Custodian
(DWAC) account with DTC under its Fast Automated Securities Transfer (FAST)
Program or any similar program hereafter adopted by DTC performing substantially
the same function, in accordance with irrevocable instructions issued to and
countersigned by the Transfer Agent, in the form attached hereto as Exhibit C or
in such other form agreed upon by the parties.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fundamental Transaction” means and shall be deemed to have occurred at such
time upon any of the following events:
 
(i)           a consolidation, merger or other business combination or event or
transaction, except for the transactions set forth on Schedule A to the
Disclosure Schedule, following which the holders of Common Stock immediately
preceding such consolidation, merger, combination or event either (a) no longer
hold a majority of the shares of Common Stock or (b) no longer have the ability
to elect a majority of the board of directors of the Company (a “Change in
Control”);

 
3

--------------------------------------------------------------------------------

 

(ii)          the sale or transfer of all or substantially all of the Company’s
assets, other than in the ordinary course of business; or
 
(iii)         a purchase, tender or exchange offer made to the holders of the
outstanding shares of Common Stock.
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.
 
“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $250,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $250,000 due under leases
required to be capitalized in accordance with GAAP.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Lock-Up Agreements” means an agreement in the form attached as Exhibit D,
executed by each of the Company’s officers, directors and beneficial owners of
10% or more of the Common Stock, precluding each such Person from participating
in any sale of the Common Stock from the Tranche Notice Date through the Tranche
Closing Date.
 
“Material Adverse Effect” means any material adverse effect on (i) the legality,
validity or enforceability of any Transaction Document, (ii) the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) a the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.
 
“Material Agreement” means any material loan agreement, financing agreement,
equity investment agreement or securities instrument to which Company is a
party, any agreement or instrument to which Company and Investor or any
Affiliate of Investor is a party, and any other material agreement listed, or
required to be listed, on any of Company’s reports filed or required to be filed
with the SEC, including without limitation Forms 10-K, 10-Q or 8-K.
 
“Maximum Placement” means $5,000,000.00.
 
“Maximum Tranche Amount” means, subject to any other applicable limitations set
forth in this Agreement, the Maximum Placement less the amount of any previously
noticed and funded Tranches.

 
4

--------------------------------------------------------------------------------

 

 “Officer’s Closing Certificate” means a certificate in customary form
reasonably acceptable to Investor, executed by an authorized officer of the
Company.
 
“Opinion” means an opinion from Company’s independent legal counsel, in the form
attached as Exhibit E or in such other form agreed upon by the parties, to be
delivered in connection with the Commitment Closing and any Tranche Closing.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Shares” means shares of Series D Preferred Stock of the Company
provided for in the Certificate of Designations, to be issued to Investor
pursuant to this Agreement.
 
“Prospectus” includes each prospectus and prospectus supplement (within the
meaning of the Act) related to the sale or offering of any Common Shares,
including without limitation any prospectus or prospectus supplement contained
within the Registration Statement.
 
“Registration Statement” means a valid, current and effective registration
statement registering for resale the shares of Common Stock to be issued as
Warrant Shares and Commitment Fee Shares hereunder, and except where the context
otherwise requires, means such registration statement, as amended, including (i)
all documents filed as a part thereof or incorporated by reference therein, and
(ii) any information contained or incorporated by reference in a prospectus
filed with the SEC in connection with such registration statement, to the extent
such information is deemed under the Act to be part of such registration
statement.
 
“Regulation D” means Regulation D promulgated under the Act.
 
“Required Approval” means any approval of the Trading Market or the Company’s
stockholders required to be obtained by Company prior to issuing the Securities
pursuant to any applicable rules of the Trading Market.
 
“Required Tranche Documents” has the meaning set forth in Section 2.3(e).
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect.
 
“Rule 144 Eligible” means eligible for immediate resale under Rule 144 without
limitation on the amount of securities sold under Rule 144(e) and
without  requiring discharge by payment in full of any promissory notes given to
the Company prior to the sale of the securities under Rule 144(d)(2)(iii).
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Reports” includes all reports required to be filed by the Company under the
Act and/or the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the Effective Date (or such shorter period
as the Company was required by law to file such material) and for the period in
which this Agreement is in effect.

 
5

--------------------------------------------------------------------------------

 

“Securities” includes the Warrant, the Common Shares and the Preferred Shares
issuable pursuant to this Agreement.
 
“Subsidiary” means any Person the Company owns or controls, or in which the
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).
 
“Termination” has the meaning set forth in Section 3.1.
 
“Termination Date” means the earlier of (i) the date that is the two-year
anniversary of the Effective Date, or (ii) the Tranche Closing Date on which the
sum of the aggregate Tranche Purchase Price for all Tranche Shares equals the
Maximum Placement.
 
“Termination Notice” has the meaning as set forth in Section 3.2.
 
“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it shall not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.
 
“Trading Market” means the OTC Bulletin Board, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the New
York Stock Exchange, whichever is at the time the principal trading system,
exchange or market for the Common Stock, but does not include the Pink Sheets
inter-dealer electronic quotation and trading system.
 
“Tranche” has the meaning set forth in Section 2.3(a).
 
“Tranche Amount” means the amount of any individual purchase of Preferred Shares
under this Agreement, as specified by the Company, and shall not exceed the
Maximum Tranche Amount.
 
“Tranche Closing” has the meaning set forth in Section 2.3(f)(iv).
 
“Tranche Closing Date” has the meaning set forth in Section 2.3(f)(i).
 
“Tranche Notice” has the meaning set forth in Section 2.3(b).
 
“Tranche Notice Date” has the meaning set forth in Section 2.3(b).
 
“Tranche Purchase Price” has the meaning set forth in Section 2.3(b), and shall
be specified in writing by the Company.
 
“Tranche Share Price” means $10,000.00 per Preferred Share.  The Company may not
issue fractional Preferred Shares.

 
6

--------------------------------------------------------------------------------

 

“Tranche Shares” means the Preferred Shares that are purchased by Investor
pursuant to a Tranche.  For the Maximum Placement, the Company shall issue 1,000
Preferred Shares to Investor.
 
“Transaction Documents” means this Agreement, the other agreements and documents
referenced herein, and the exhibits and schedules hereto and thereto.
 
“Transfer Agent” means American Stock Transfer & Trust Company, LLC or any
successor transfer agent for the Common Stock.
 
“Use of Proceeds Certificate” means a certificate, in substantially the form
attached as Exhibit F, signed by an officer of the Company, setting forth how
the Tranche Purchase Price will be applied by the Company.
 
“VWAP” means, for any date, the volume-weighted average price, calculated by
dividing the aggregate value of Common Stock traded on the Trading Market (price
multiplied by number of shares traded) by the total volume (number of shares) of
Common Stock traded on the Trading Market for such date, or the nearest
preceding Trading Day.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.
 
“Warrant” means the warrant issuable under this Agreement, in the form attached
hereto as Exhibit A, to purchase shares of Common Stock with an aggregate
exercise price equal to 135.0% of the Maximum Placement (subject to adjustment
as set forth therein).
 
ARTICLE 2
PURCHASE AND SALE
 
2.1          Agreement to Purchase.  Subject to the terms and conditions herein
and the satisfaction of the conditions to closing set forth in this ARTICLE 2:
 
(a)           Investor hereby agrees to purchase such amounts of Preferred
Shares as the Company may, in its sole and absolute discretion, from time to
time elect to issue and sell to Investor according to one or more Tranches
pursuant to Section 2.3 below; and
 
(b)           The Company agrees to pay the Commitment Fee and to issue the
Preferred Shares, the Common Shares, the Commitment Fee Shares, and the Warrant
to Investor as provided herein.
 
2.2          Investment Commitment
 
(a)           Investment Commitment. The closing of this Agreement (the
“Commitment Closing”) shall be deemed to occur when this Agreement has been duly
executed by both Investor and the Company, and the other Conditions to the
Commitment Closing set forth in Section 2.2(c) have been met.

 
7

--------------------------------------------------------------------------------

 

(b)           Commitment Fee Shares.
 
(i)           As a condition to the Commitment Closing, on the Effective Date
the Company shall issue to Investor, as an estimate of the maximum number of
Commitment Fee Shares to which Investor may become entitled under this
Agreement, 10,000,000 Commitment Fee Shares.  The Commitment Fee Shares shall be
evidenced by a stock certificate titled in the name of Investor or its
designee.  The stock certificate shall bear a legend substantially in the form
set forth in Section 5.1(b) hereof and, at the Company’s option, an additional
legend indicating that such shares are subject to the contractual restrictions
set forth in this Agreement.
 
(ii)          If the Company fails to pay the Commitment Fee in cash by offset
from the proceeds of the first Tranche Amount on the first Tranche Closing Date
for any reason, then on the date that the Commitment Fee first becomes payable
the legends shall be removed from the stock certificate evidencing the
Commitment Fee Shares.  If necessary to make the aggregate number of shares
delivered to Investor equal to the total Commitment Fee divided by the
then-applicable Commitment Share VWAP Price, on the date the Commitment Fee is
first payable the Company shall deliver to Investor either (A) if more shares
are required, a second legend-free certificate for the balance of the required
shares, or (B) if less shares are required, a legend-free replacement
certificate for the total required number of shares and, in such case, the
original certificate shall be returned to the Company for cancellation.
 
(iii)        Notwithstanding clause (ii) above, if by the earlier of (i) the
six-month anniversary of the Effective Date, or (ii) the date that the
Registration Statement is declared effective by the SEC the Commitment Fee has
not yet been paid (whether because the first Tranche Closing has not yet
occurred or for any other reason), then on such date the legend shall be removed
from the certificate for the Commitment Fee Shares.  If necessary to make the
aggregate number of shares delivered to Investor equal to the total Commitment
Fee divided by the then-applicable Commitment Share VWAP Price, on the date the
Commitment Fee is first payable the Company shall deliver to Investor either (A)
if more shares are required, a second legend-free certificate for the balance of
the required shares, or (B) if less shares are required, a legend-free
replacement certificate for the total required number of shares and, in such
case, the original certificate shall be returned to the Company for
cancellation.
 
(iv)         A total of 10,000,000 shares of Common Stock shall be included in
the Registration Statement for potential use by the Company in satisfaction of
the Commitment Fee.  Any such shares that are registered for resale but are not
used in payment of the Commitment Fee shall be cancelled by the Company.  Prior
to the date (if any) that Investor is entitled to receive legend-free
certificates, neither Investor nor the Company shall be entitled to sell,
pledge, assign or otherwise transfer any of the Commitment Fee Shares.
 
(c)           Conditions to Investment Commitment. As a condition precedent to
the Commitment Closing, all of the following (the “Conditions to Commitment
Closing”) shall have been satisfied prior to or concurrently with the Company’s
execution and delivery of this Agreement:

 
8

--------------------------------------------------------------------------------

 

(i)           the following documents shall have been delivered to
Investor:  (A) this Agreement, executed by the Company; (B) a Secretary’s
Certificate as to (x) the resolutions of the Company’s board of directors
authorizing this Agreement and the Transaction Documents, and the transactions
contemplated hereby and thereby, and (y) a copy of the Company’s current
Articles of Incorporation and other governing documents; (C) the Certificate of
Designations executed by the Company and filed with the Delaware Secretary of
State; (D) the Opinion; and (E) a copy of (1) the Company’s press release (if
any) announcing the transactions contemplated by this Agreement; and (F) a copy
of the Company’s Current Report on Form 8-K, as filed with the SEC, describing
the transaction contemplated by, and attaching a complete copy of, the
Transaction Documents;
 
(ii)         other than for losses incurred in the ordinary course of business,
there has not been any Material Adverse Effect on the Company since the date of
the last SEC Report filed by the Company, including but not limited to incurring
material liabilities;
 
(iii)        the representations and warranties of the Company in this Agreement
shall be true and correct in all material respects and the Company shall have
delivered an Officer’s Closing Certificate to such effect to Investor, signed by
an officer of the Company;
 
(iv)         the Warrant to purchase shares of Common Stock with an aggregate
exercise price equal to 135.0% of the Maximum Placement (subject to adjustment
as set forth therein) shall have been delivered to Investor;
 
(v)          the Commitment Fee Shares shall have been delivered into escrow;
and
 
(vi)         any Required Approval has been obtained.
 
(d)           Investor’s Obligation to Purchase. Subject to the prior
satisfaction of all conditions set forth in this Agreement, following Investor’s
receipt of a validly delivered Tranche Notice, Investor shall be required to
purchase from the Company a number of Tranche Shares equal to the permitted
Tranche Share Amount, in the manner described below.
 
2.3          Tranches to Investor
 
(a)           Procedure to Elect a Tranche. Subject to the Maximum Tranche
Amount, the Maximum Placement and the other conditions and limitations set forth
in this Agreement, at any time beginning on the effective date of the
Registration Statement, the Company may, in its sole and absolute discretion,
elect to exercise one or more individual purchases of Preferred Shares under
this Agreement (each a “Tranche”) according to the following procedure.
 
(b)           Delivery of Tranche Notice.  The Company shall deliver an
irrevocable written notice (the “Tranche Notice”), in the form attached hereto
as Exhibit G, to Investor stating that the Company shall exercise a Tranche and
stating the number of Preferred Shares which the Company will sell to Investor
at the Tranche Share Price, and the aggregate purchase price for such Tranche
(the “Tranche Purchase Price”).  A Tranche Notice delivered by the Company to
Investor by 4:30 p.m. Eastern time on any Trading Day shall be deemed delivered
on the same day.  A Tranche Notice delivered by the Company to Investor after
4:30 p.m. Eastern time on any Trading Day, or at any time on a non-Trading Day,
shall be deemed delivered on the next Trading Day.  The date that the Tranche
Notice is deemed delivered is the “Tranche Notice Date”.  Each Tranche Notice
shall be delivered via facsimile or electronic mail, with confirming copy by
overnight carrier, in each case to the address set forth in Section 6.2.  Except
for the first Tranche Closing, the Company may not give a Tranche Notice unless
the Tranche Closing for the prior Tranche has occurred or has been cancelled by
the Company pursuant to Section 2.3(g).

 
9

--------------------------------------------------------------------------------

 

(c)           Warrant.  On each Tranche Notice Date, that portion of the Warrant
equal to 135% of the Tranche Amount shall vest and become exercisable, and such
vested portion may be exercised at any time on or after such Tranche Notice
Date.  Any portion of the Warrant that becomes exercisable in connection with
the delivery of the Tranche Notice and is exercised by Investor in accordance
with Section 1.1 of the Warrant shall be deemed exercised (i) on the applicable
Tranche Notice Date, if the Company receives the Exercise Delivery Documents
from Investor by 6:30 p.m. Eastern time on the Tranche Notice Date, or (ii) on
the next Trading Day, if the Company receives the Exercise Delivery Documents
from Investor after 6:30 p.m. Eastern Time on the applicable Tranche Notice Date
or on any subsequent date.
 
(d)           Conditions Precedent to Right to Deliver a Tranche Notice.  The
right of the Company to deliver a Tranche Notice is subject to the satisfaction
(or written waiver by Investor in its sole discretion), on the date of delivery
of such Tranche Notice, of each of the following conditions:
 
(i)           the Common Stock (including without limitation any shares of
Common Stock that may be issued to Investor in payment of the Commitment Fee)
shall be listed for and currently trading on the Trading Market, and to the
Company’s knowledge there is no notice of any suspension or delisting with
respect the trading of the shares of Common Stock on such Trading Market;
 
(ii)          the representations and warranties of the Company set forth in
this Agreement shall be true and correct in all material respects as if made on
such date (except for any representations and warranties that are expressly made
as of a particular date, in which case such representations and warranties shall
be true and correct as of such particular date), and no default shall have
occurred under this Agreement, or any other agreement with Investor or any
Affiliate of Investor, or any other Material Agreement, and the Company shall
deliver an Officer’s Closing Certificate to such effect to Investor, signed by
an officer of the Company;
 
(iii)        other than losses incurred in the ordinary course of business,
there has been no Material Adverse Effect on the Company since the Commitment
Closing;
 
(iv)         the Company is not, and will not be as a result of the applicable
Tranche, in default of this Agreement, any other agreement with Investor or any
Affiliate of Investor, or any other Material Agreement;
 
(v)           there is not then in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated in this Agreement or
any other Transaction Document, or requiring any consent or approval which shall
not have been obtained, nor is there any pending or threatened proceeding or
investigation which may have the effect of prohibiting or adversely affecting
any of the transactions contemplated by this Agreement; no statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or adopted by any court or governmental authority
of competent jurisdiction that prohibits the transactions contemplated by this
Agreement, and no actions, suits or proceedings shall be in progress, pending
or, to the Company’s knowledge threatened, by any person (other than Investor or
any Affiliate of Investor), that seek to enjoin or prohibit the transactions
contemplated by this Agreement;

 
10

--------------------------------------------------------------------------------

 

(vi)         all Common Shares shall have been timely delivered at the times
provided for in this Agreement, including all Warrant Shares issuable pursuant
to any Exercise Notice delivered to Company prior to the Tranche Notice Date;
 
(vii)        all previously-issued and issuable Warrant Shares and (except with
respect to the first Tranche Closing) all previously issued and issuable
Commitment Fee Shares are DWAC Shares, are DTC eligible, and can be immediately
converted into electronic form without restriction on resale;
 
(viii)      Company is in compliance with all requirements to maintain its
then-current listing on the Trading Market;
 
(ix)         Company has a current, valid and effective Registration Statement
permitting the lawful resale of all previously-issued and issuable Common Shares
(including without limitation all Warrant Shares issuable upon exercise of the
Warrant delivered in connection with such Tranche and any Commitment Fee
Shares);
 
(x)          Company has a sufficient number of duly authorized shares of Common
Stock reserved for issuance in such amount as may be required to fulfill its
obligations pursuant to the Transaction Documents and any outstanding agreements
with Investor and any Affiliate of Investor, including without limitation all
Warrant Shares issuable upon exercise of the Warrant issued in connection with
such Tranche;
 
(xi)         Company has provided notice of its delivery of the Tranche Notice
to all signatories of a Lock-Up Agreement as required under the Lock-Up
Agreement;
 
(xii)        the aggregate number of Warrant Shares issuable upon exercise of
the Warrant issued on the Tranche Notice Date, when aggregated with all other
shares of Common Stock deemed beneficially owned by Investor and its Affiliates
(whether acquired in connection with the transactions contemplated by the
Transaction Documents or otherwise), would not result in Investor owning more
than 9.99% of all Common Stock outstanding on the Tranche Notice Date, as
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder; and
 
(xiii)      for any Tranche Notice delivered after the earlier of (A) the first
Tranche Closing, or (B) the six-month anniversary of the Effective Date,
Investor shall have previously received the Commitment Fee.
 
(e)           Documents to be Delivered at Tranche Closing. The Closing of any
Tranche and Investor’s obligations hereunder shall additionally be conditioned
upon the delivery to Investor of each of the following (the “Required Tranche
Documents”) on or before the applicable Tranche Closing Date:

 
11

--------------------------------------------------------------------------------

 
 
(i)           a number of Preferred Shares equal to the Tranche Purchase Price
divided by the Tranche Share Price shall have been delivered to Investor or an
account specified by Investor for the Tranche Shares;
 
(ii)          the following executed documents:  Opinion, Officer’s Certificate
and Lock-Up Agreements;
 
(iii)        a Use of Proceeds Certificate, signed by an officer of the Company,
and setting forth how the Tranche Purchase Price will be applied by the Company;
provided that no portion of the Tranche Purchase Price may be used for working
capital of the Company and such funds may be used only for designated
investments that the Company’s Board of Directors has approved (which designated
investments may include working capital for such designated investments);
 
(iv)         all Warrant Shares shall have been timely delivered in accordance
with any Exercise Notice delivered to Company prior to the Tranche Closing Date;
 
(v)           all documents, instruments and other writings required to be
delivered by the Company to Investor on or before the Tranche Closing Date
pursuant to any provision of this Agreement or in order to implement and effect
the transactions contemplated herein; and
 
(vi)         payment of a $5,000.00 non-refundable administrative fee to
Investor’s counsel, by offset against the Tranche Amount, or wire transfer of
immediately available funds.
 
(f)           Mechanics of Tranche Closing.
 
(i)           Each of the Company and Investor shall deliver all documents,
instruments and writings required to be delivered by either of them pursuant to
Section 2.3(e) of this Agreement at or prior to each Tranche Closing. Subject to
such delivery and the satisfaction of the conditions set forth in Section 2.3(c)
as of the Tranche Closing Date, the closing of the purchase by Investor of
Preferred Shares shall occur by 5:00 p.m. Eastern time, on the date which is 10
(ten) Trading Days following (and not counting) the Tranche Notice Date (each a
“Tranche Closing Date”) at the offices of Investor.
 
(ii)          If any portion of the Warrant is exercised by Investor on or after
the Tranche Notice Date and prior to or on the Tranche Closing Date (which
exercise shall be effected by Investor sending the Exercise Delivery Documents
to the Company in accordance with Section 1.1 of the Warrant), the Company shall
send Investor an electronic copy of its share issuance instructions to the
Transfer Agent and shall cause the requisite number of Warrant Shares to be
credited to Investor’s account with DTC as DWAC Shares by 12:00 p.m. Eastern
time on the Trading Day after the date the Company receives the Exercise
Delivery Documents from Investor.  If DWAC shares are not timely credited
pursuant to this Section 2.3(f)(ii), then the Tranche Closing Date shall be
extended by one Trading Day for each Trading Day that such timely credit of DWAC
Shares is not made.

 
12

--------------------------------------------------------------------------------

 

(iii)        On or before each Tranche Closing Date, Investor shall deliver to
the Company, in cash or immediately available funds, the Tranche Purchase Price
to be paid for such Tranche Shares.
 
(iv)         The closing (each a “Tranche Closing”) for each Tranche shall occur
on the date that both (i) the Company has delivered to Investor all Required
Tranche Documents, and (ii) Investor has delivered to the Company the Tranche
Purchase Price.
 
(g)           Limitation on Obligations to Purchase and Sell.  Notwithstanding
any other provision, in the event the Closing Bid Price of the Common Stock
during any one or more of the 9 Trading Days following the Tranche Notice Date
is below 75.0% of the initial exercise price of the Warrant issued on the
Effective Date, except as otherwise agreed in writing between the Company and
Investor: (i) the Company may, at its option, and without penalty, terminate the
Tranche Notice and decline to sell any Tranche Shares on the Tranche Closing
Date; and (ii) Investor may, at its option, decline to purchase any Tranche
Shares on the Tranche Closing Date.
 
2.4           Maximum Placement.  Investor shall not be obligated to purchase
any additional Tranche Shares once the aggregate Tranche Purchase Price paid by
Investor equals the Maximum Placement.
 
2.5           Share Sufficiency.  On or before the date on which any portion of
the Warrant become exercisable, the Company shall have a sufficient number of
duly authorized shares of Common Stock for issuance in such amount as may be
required to fulfill its obligations pursuant to the Transaction Documents and
any outstanding agreements with Investor and any Affiliate of Investor.
 
ARTICLE 3
TERMINATION
 
3.1           Termination.  The Investor may elect to terminate this Agreement
and the Company’s right to initiate subsequent Tranches to Investor under this
Agreement (each, a “Termination”) upon the occurrence of any of the following:
 
(a)           if, at any time, either the Company or any director or executive
officer of the Company has engaged in a transaction or conduct related to the
Company that has resulted in (i) a SEC enforcement action, including without
limitation such director or executive officer being sanctioned by the SEC, or
(ii) a civil judgment or criminal conviction for fraud or misrepresentation, or
for any other offense that, if prosecuted criminally, would constitute a felony
under applicable law;
 
(b)           on any date after a Delisting Event that lasts for an aggregate of
20 Trading Days during any calendar year;
 
(c)           if at any time the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company or any Subsidiary of the Company;

 
13

--------------------------------------------------------------------------------

 

(d)           the Company is in breach or default of any Material Agreement,
which breach or default could have a Material Adverse Effect;
 
(e)           the Company is in breach or default of this Agreement, any
Transaction Document, or any agreement with Investor or any Affiliate of
Investor;
 
(f)           upon the occurrence of a Fundamental Transaction;
 
(g)           so long as any Preferred Shares are outstanding, the Company
effects or publicly announces its intention to create a security senior to the
Series D Preferred Stock, or substantially altering the capital structure of the
Company in a manner that materially adversely affects the rights or preferences
of the Series D Preferred Stock except as disclosed in this Agreement or in a
schedule; and
 
(h)           on the Termination Date.
 
3.2           Company Termination.  The Company may at any time in its sole
discretion terminate (a “Company Termination”) this Agreement and its right to
initiate future Tranches by providing thirty (30) days advance written notice
(“Termination Notice”) to Investor.
 
3.3           Effect of Termination.  Except as otherwise provided herein, the
termination of this Agreement will have no effect on any Common Shares,
Preferred Shares, Commitment Fee Shares, Warrant, Warrant Shares, or DWAC Shares
previously issued, delivered or credited, or on any then-existing rights of any
holder thereof; provided, however, upon termination of this Agreement, any
outstanding but unexercised portions of the Warrant shall be automatically
cancelled.  Notwithstanding any other provision of this Agreement and regardless
of whether the first Tranche has closed, the Commitment Fee is payable despite
any termination of this Agreement and all fees paid to Investor or its counsel
are non-refundable.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
4.1           Representations and Warranties of the Company.  Except as set
forth under the corresponding section of the Disclosure Schedules, which shall
be deemed a part hereof and which shall not contain any material non-public
information, the Company hereby represents and warrants to, and as applicable
covenants with, Investor as of each Closing:
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Section 4.1(a) to the Disclosure Schedule.  All
entities with which the Company is presently in discussion with regarding a
potential acquisition or similar transaction are set forth under Section 4.1(a)
to the Disclosure Schedule.  The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary, and all of such
directly or indirectly owned capital stock or other equity interests are owned
free and clear of any Liens.  All the issued and outstanding shares of capital
stock of each Subsidiary are duly authorized, validly issued, fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.

 
14

--------------------------------------------------------------------------------

 

(b)           Organization and Qualification.  Each of the Company and each
Subsidiary is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as applicable, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder or thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby or thereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company other than the filing of the Certificate of
Designations.  Each of the Transaction Documents has been, or upon delivery will
be, duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.  Neither the Company nor any Subsidiary is in
violation of any of the provisions of its respective certificate or articles of
incorporation, by-laws or other organizational or charter documents.
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Securities
and the consummation by the Company of the other transactions contemplated
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, articles
of association, bylaws, or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected,
or (iv) conflict with or violate the terms of any agreement by which the Company
or any Subsidiary is bound or to which any property or asset of the Company or
any Subsidiary is bound or affected; except in the case of each of clauses (ii)
and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.

 
15

--------------------------------------------------------------------------------

 

(e)           Filings, Consents and Approvals.  Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than the filing of the Certificate of Designations
and required federal and state securities filings and such filings and approvals
as are required to be made or obtained under the applicable Trading Market rules
in connection with the transactions contemplated hereby, each of which has been,
or (if not yet required to be filed) shall be, timely filed.
 
(f)           Issuance of the Securities.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens.  The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock and Preferred Stock for
issuance of the Securities at least equal to the number of Securities which
could be issued pursuant to the terms of the Transaction Documents, based on the
then-anticipated exercise prices of the Warrant.
 
(g)           Capitalization.  The capitalization of the Company is as described
in the Company’s most recently filed periodic SEC Report.  There are no shares
of Series A Preferred Stock or Series B  Preferred Stock issued or
outstanding.  Other than as set forth in Section 4.1(g) to the Disclosure
Schedule, the Company has not issued any capital stock since such filing.  No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents.  Except as a result of the purchase and sale of the
Securities or as set forth in the SEC Reports or on Section 4.1(g) to the
Disclosure Schedule, there are no outstanding options, warrants, script rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or securities convertible into or exercisable for shares of Common
Stock.  The issuance and sale of the Securities will not obligate the Company to
issue shares of Common Stock or other securities to any Person (other than
Investor) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange, or reset price under such securities.
All of the outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities.  No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Securities.  Except as set forth in the SEC Reports,
there are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.

 
16

--------------------------------------------------------------------------------

 

(h)           SEC Reports; Financial Statements.  Except as set forth on Section
4.1(h) to the Disclosure Schedule, the Company has filed all required SEC
Reports for the two years preceding the Effective Date (or such shorter period
as the Company was required by law to file such SEC Reports) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension.  As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Act and the Exchange Act and the rules and regulations of
the SEC promulgated thereunder, as applicable, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing.  Such financial statements have been prepared in accordance
with GAAP, except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(i)           Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports and on Section 4(i) to the Disclosure Schedule, (i) there has
been no event, occurrence or development that has had, or that could reasonably
be expected to result in, a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice, and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company equity incentive plans as
disclosed in the SEC Reports.  The Company does not have pending before the SEC
any request for confidential treatment of information.
 
(j)           Litigation.  Except as specifically disclosed in the SEC Reports,
there is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”), which (i) adversely affects or challenges the legality, validity
or enforceability of any of the Transaction Documents or the Securities, or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any Subsidiary,
nor to the knowledge of the Company any director or officer thereof, is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary
duty.  There has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation by the SEC involving the Company or
any current or former director or officer of the Company.  The SEC has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Act.

 
17

--------------------------------------------------------------------------------

 

(k)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect.
 
(l)           Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other similar
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except in each case under clauses
(i)-(iii) above as could not have a Material Adverse Effect.
 
(m)           Regulatory Permits.  The Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
(n)           Title to Assets.  The Company and each Subsidiary have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and each Subsidiary and good and
marketable title in all personal property owned by them that is material to the
business of the Company and each Subsidiary, in each case free and clear of all
Liens, except for Liens that do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and each Subsidiary and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and each Subsidiary are held by them under valid, subsisting and
enforceable leases of which the Company and each Subsidiary are in compliance.
 
(o)           Patents and Trademarks.  The Company and each Subsidiary have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  Neither the Company nor any Subsidiary has received a
written notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights of the Company or each Subsidiary.

 
18

--------------------------------------------------------------------------------

 

(p)           Insurance.  The Company and each Subsidiary are insured as needed
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and each Subsidiary are engaged.  To the best of Company’s knowledge,
such insurance contracts and policies are accurate and complete.  Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.
 
(q)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than (i) for payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other employee benefits,
including stock option agreements under any equity incentive plan of the
Company.
 
(r)           Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002, which
are applicable to it as of the date of the Commitment Closing.  The Company and
each Subsidiary maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the Exchange Act, as the case may be, is being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure controls and procedures as of the date prior to the
filing date of the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”).  The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the Company’s disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal accounting controls or its disclosure controls and procedures or, to
the Company’s knowledge, in other factors that could materially affect the
Company’s internal accounting controls or its disclosure controls and
procedures.

 
19

--------------------------------------------------------------------------------

 

(s)           Certain Fees.  Except for the payment of the Commitment Fee, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.  Investor shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section 4.1(s) that may be due in
connection with the transactions contemplated by this Agreement or the other
Transaction Documents.
 
(t)           Private Placement. Assuming the accuracy of Investor
representations and warranties set forth in Section 4.2, no registration under
the Act is required for the offer and sale of the Securities by the Company to
Investor as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of any Trading Market.
 
(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
(v)           Registration Rights.  No Person (other than Investor pursuant to
the Transaction Documents) has any right to cause the Company to effect the
registration under the Act of any securities of the Company.
 
(w)           Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12 of the Exchange Act, and the Company has taken
no action designed to, or which to its knowledge is likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act nor
has the Company received any notification that the SEC is contemplating
terminating such registration.  The Company has not, in the 12 months preceding
the Effective Date, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.
 
(x)           Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar anti
takeover provision under the Company’s Certificate of Incorporation (or similar
charter documents) or the laws of its state of incorporation that is or could
become applicable to Investor as a result of Investor and the Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including without limitation the Company’s issuance of the Securities and
Investor’s ownership of the Securities.

 
20

--------------------------------------------------------------------------------

 

(y)           Disclosure; Non-Public Information.  Except with respect to the
information that will be, and to the extent that it actually is timely publicly
disclosed by the Company pursuant to Section 2.2(c)(i), and notwithstanding any
other provision in this Agreement or the other Transaction Documents, neither
the Company nor any other Person acting on its behalf has provided Investor or
its agents or counsel with any information that constitutes or might constitute
material, non-public information, including without limitation this Agreement
and the Exhibits, Appendices and Schedules hereto, unless prior thereto Investor
shall have executed a written agreement regarding the confidentiality and use of
such information.  The Company understands and confirms that neither Investor
nor any Affiliate of Investor shall have any duty of trust or confidence that is
owed directly, indirectly, or derivatively to the Company or the shareholders of
the Company or to any other Person who is the source of material non-public
information regarding the Company.  No information contained in the Disclosure
Schedules constitutes material non-public information.  There is no adverse
material information regarding the Company that has not been publicly
disclosed.  The Company understands and confirms that Investor will rely on the
foregoing representations and covenants in effecting transactions in securities
of the Company.  All disclosure provided to Investor regarding the Company, its
business and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, furnished by or on behalf of the Company with
respect to the representations and warranties made herein are true and correct
in all material respects and do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
(z)           No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the Act or which could violate any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of the Trading
Market.
 
(aa)           Financial Condition.  Based on the financial condition of the
Company as of the date of the Commitment Closing:  the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company and projected capital requirements and capital
availability thereof.  Except as set forth on Section 4(aa) to the Disclosure
Schedule, the Company does not intend to incur debts beyond its ability to pay
such debts as they mature (taking into account the timing and amounts of cash to
be payable on or in respect of its debt). The Company has no knowledge of any
facts or circumstances, which lead it to believe that it will file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction within one year from the date of the Commitment Closing.  The SEC
Reports set forth as of the dates thereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments.  Neither the Company nor any Subsidiary is in
default with respect to any Indebtedness.  In connection with the transactions
contemplated by the Transaction Documents, the Company (i) did not and does not
have any intent to hinder, delay, or defraud any of its creditors, (ii) had a
valid business reason for such transactions, (iii) received new value therefor
and consideration therefor constituting reasonably equivalent value and fair
market value consideration, and (iv) was not rendered insolvent by such
transactions and, after giving effect to such transactions, is able to pay its
debts as they mature.

 
21

--------------------------------------------------------------------------------

 

(bb)           Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax.  None of the Company’s
tax returns is presently being audited by any taxing authority.
 
(cc)           No General Solicitation or Advertising.  Neither the Company nor,
to the knowledge of the Company, any of its directors or officers (i) has
conducted or will conduct any general solicitation (as that term is used in Rule
502(c) of Regulation D) or general advertising with respect to the sale of the
Securities, or (ii) made any offers or sales of any security or solicited any
offers to buy any security under any circumstances that would require
registration of the Securities under the Act or made any “directed selling
efforts” as defined in Rule 902 of Regulation S.
 
(dd)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any corrupt funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
(ee)           Acknowledgment Regarding Investor’s Purchase of Securities.  The
Company acknowledges and agrees that Investor is acting solely in the capacity
of arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to Investor’s
purchase of the Securities.  The Company further represents to Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.

 
22

--------------------------------------------------------------------------------

 

(ff)           Accountants.  The Company’s accountants are set forth in the SEC
Reports and such accountants are an independent registered public accounting
firm as required by the Act.
 
(gg)         No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the accountants and lawyers formerly or presently
employed by the Company, and the Company is current with respect to any fees
owed to its accountants and lawyers, except for any past-due amounts that may be
owed in the ordinary course of business.
 
(hh)         Registration Statements and Prospectuses.
 
(i)           The offer and sale of the Common Shares as contemplated hereby
complies with the requirements of Rule 415 under the Act.
 
(ii)         The Company has not, directly or indirectly, used or referred to
any “free writing prospectus” (as defined in Rule 405 under the Act) except in
compliance with Rules 164 and 433 under the Act.
 
(iii)        The Company is not an “ineligible issuer” (as defined in Rule 405
under the Act) as of the eligibility determination date for purposes of Rules
164 and 433 under the Act with respect to the offering of the Common Shares
contemplated by any Registration Statement filed or to be filed, without taking
into account any determination by the SEC pursuant to Rule 405 under the Act
that it is not necessary under the circumstances that the Company be considered
an “ineligible issuer.”
 
(ii)           Section 5 Compliance. No representation or warranty or other
statement made by Company in the Transaction Documents contains any untrue
statement or omits to state a material fact necessary to make any of them, in
light of the circumstances in which it was made, not misleading. The Company is
not aware of any facts or circumstances that would cause the transactions
contemplated by the Transaction Documents, when consummated, to violate Section
5 of the Act or other federal or state securities laws or regulations.
 
4.2          Representations and Warranties of Investor. Investor hereby
represents and warrants as of the Effective Date as follows:
 
(a)           Organization; Authority.  Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, company power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations thereunder.  The execution, delivery and
performance by Investor of the transactions contemplated by this Agreement have
been duly authorized by all necessary company or similar action on the part of
Investor.  Each Transaction Document to which it is a party has been (or will
be) duly executed by Investor, and when delivered by Investor in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
Investor, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 
23

--------------------------------------------------------------------------------

 

(b)           Investor Status.  At the time Investor was offered the Securities,
it was, and at the Effective Date it is an “accredited investor” as defined in
Rule 501(a) under the Act.
 
(c)           Experience of Investor.  Investor, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Investor is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
 
(d)           General Solicitation.  Investor is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
The Company acknowledges and agrees that Investor does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 4.2.
 
ARTICLE 5
OTHER AGREEMENTS OF THE PARTIES
 
5.1          Transfer Restrictions
 
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than (i) pursuant to an effective Registration Statement or Rule 144, (ii)
to the Company, (iii) to an Affiliate of Investor, or (iv) in connection with a
pledge as contemplated in Section 5.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of Luce Forward Hamilton & Scripps
LLP (“Luce Forward”), or other counsel selected by the transferor and reasonably
acceptable to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Act.
 
(b)           Investor agrees to the imprinting, so long as is required by this
Section 5.1, of the following legend, or substantially similar legend, on any
certificate evidencing Securities other than DWAC Shares:

 
24

--------------------------------------------------------------------------------

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
The Company agrees to cause such legend to be removed immediately upon
effectiveness of a Registration Statement, or when any Common Shares are
eligible for sale under Rule 144.  Company further acknowledges and agrees that
Investor may from time to time pledge pursuant to a bona fide margin agreement
with a registered broker-dealer or grant a security interest in some or all of
the Securities to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under the Act and who agrees to be bound by the
provisions of this Agreement and, if required under the terms of such
arrangement, Investor may transfer pledged or secured Securities to the pledgees
or secured parties.  Such a pledge or transfer would not be subject to approval
of the Company and no legal opinion of legal counsel of the pledgee, secured
party or pledgor shall be required in connection therewith.  Further, no notice
shall be required of such pledge.  At Investor’s reasonable expense, the Company
will execute and deliver such documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.
 
5.2           Furnishing of Information.  As long as Investor owns Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the Effective Date pursuant to the Exchange Act.  Upon the
request of Investor, the Company shall deliver to Investor a written
certification of a duly authorized officer as to whether it has complied with
the preceding sentence. As long as Investor owns Securities, if the Company is
not required to file reports pursuant to such laws, it will prepare and furnish
to Investor and make publicly available in accordance with Rule 144(c) such
information as is required for Investor to sell the Securities under Rule
144.  The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, all to the extent required from
time to time to enable such Person to sell such Securities without registration
under the Act within the limitation of the exemptions provided by Rule 144.
 
5.3           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the Act
of the sale of the Securities to Investor or that would be integrated with the
offer or sale of the Securities for purposes of the rules and regulations of any
Trading Market such that it would require stockholder approval prior to the
closing of such other transaction unless stockholder approval is obtained before
the closing of such subsequent transaction.

 
25

--------------------------------------------------------------------------------

 
5.4           Securities Laws Disclosure; Publicity.  The Company shall timely
file a Current Report on Form 8-K as required by this Agreement, and in the
Company’s discretion shall file a press release, in each case reasonably
acceptable to Investor, disclosing the material terms of the transactions
contemplated hereby.  The Company and Investor shall consult with each other in
issuing any press releases with respect to the transactions contemplated hereby,
and neither the Company nor Investor shall issue any such press release or
otherwise make any such public statement without the prior consent of the
Company, with respect to any such press release of Investor, or without the
prior consent of Investor, with respect to any such press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law or Trading Market regulations, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of Investor, or include the name of
Investor in any filing with the SEC or any regulatory agency or Trading Market,
without the prior written consent of Investor, except (i) as contained in the
Current Report on Form 8-K and press release described above, (ii) as required
by federal securities law in connection with any registration statement under
which the Common Shares are registered, (iii) to the extent such disclosure is
required by law or Trading Market regulations, in which case the Company shall
provide Investor with prior notice of such disclosure, or (iv) to the extent
such disclosure is required in any SEC Report filed by the Company.
 
5.5           Shareholders Rights Plan.  No claim will be made or enforced by
the Company or, to the knowledge of the Company, any other Person that Investor
is an “Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Investor
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and Investor. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.
 
5.6           Non-Public Information.  The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide Investor or
its agents or counsel with any information that the Company believes or
reasonably should believe constitutes material non-public information, unless
prior thereto Investor shall have executed a written agreement regarding the
confidentiality and use of such information.  On and after the Effective Date,
neither Investor nor any Affiliate Investor shall have any duty of trust or
confidence that is owed directly, indirectly, or derivatively, to the Company or
the shareholders of the Company, or to any other Person who is the source of
material non-public information regarding the Company.  The Company understands
and confirms that Investor shall be relying on the foregoing in effecting
transactions in securities of the Company.

 
26

--------------------------------------------------------------------------------

 

5.7         Reimbursement.  If Investor becomes involved in any capacity in any
proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by Investor
to or with any current stockholder), solely as a result of Investor’s
acquisition of the Securities under this Agreement, the Company will reimburse
Investor for its reasonable legal and other expenses (including the cost of any
investigation preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred, or will assume the defense
of Investor in such matter.  The reimbursement obligations of the Company under
this Section 5.7 shall be in addition to any liability which the Company may
otherwise have, shall extend upon the same terms and conditions to any
Affiliates of Investor who are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and controlling
persons (if any), as the case may be, of Investor and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, Investor and any such Affiliate and
any such Person.  The Company also agrees that neither Investor nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.
 
5.8         Indemnification of Investor
 
(a)           Company Indemnification Obligation.  Subject to the provisions of
this Section 5.8, the Company will indemnify and hold Investor and any Warrant
holder, their Affiliates and attorneys, and each of their directors, officers,
shareholders, partners, employees, agents, and any person who controls Investor
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act
(collectively, the “Investor Parties” and each an “Investor Party”), harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any Investor Party may suffer or
incur as a result of or relating to (i) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents, (ii) any action instituted
against any Investor Party, or any of them or their respective Affiliates, by
any stockholder of the Company who is not an Affiliate of an Investor Party,
with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of Investor’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings Investor may have with any such stockholder or any
violations by Investor of state or federal securities laws or any conduct by
Investor which constitutes fraud, gross negligence, willful misconduct or
malfeasance), (iii)  any untrue statement or alleged untrue statement of a
material fact contained in a Registration Statement (or in a Registration
Statement as amended by any post-effective amendment thereof by the Company) or
arising out of or based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and/or (iv) any untrue statement or alleged untrue
statement of a material fact included in any Prospectus ( or any amendments or
supplements to any Prospectus ), in any free writing prospectus, in any “issuer
information” (as defined in Rule 433 under the Act) of the Company, or in any
Prospectus together with any combination of one or more of the  free writing
prospectuses, if any, or arising out of or based upon any omission or alleged
omission to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
 
(b)           Indemnification Procedures.  If any action shall be brought
against an Investor Party in respect of which indemnity may be sought pursuant
to this Agreement, such Investor Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing.  The Investor Parties shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
the Investor Parties except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict with respect to the dispute in question on
any material issue between the position of the Company and the position of the
Investor Parties such that it would be inappropriate for one counsel to
represent the Company and the Investor Parties.  The Company will not be liable
to the Investor Parties under this Agreement (i) for any settlement by an
Investor Party effected without the Company’s prior written consent, which shall
not be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Investor’s breach of any of the representations, warranties, covenants or
agreements made by Investor in this Agreement or in the other Transaction
Documents.
 
27

--------------------------------------------------------------------------------


 
5.9         Reservation of Securities.  The Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.
 
5.10       Limited Standstill.  The Company will deliver to Investor on or
before each Tranche Closing Date, and will honor and enforce, and will take
reasonable actions to assist Investor in enforcing, the provisions of, the
Lock-Up Agreements with the Company’s officers, directors and beneficial owners
of 10% or more of the Common Stock.
 
5.11       Prospectus Availability and Changes.  The Company will make available
to Investor upon request, and thereafter from time to time will furnish
Investor, as many copies of any Prospectus (or of the Prospectus as amended or
supplemented if the Company shall have made any amendments or supplements
thereto after the effective date of the applicable Registration Statement) as
Investor may request for the purposes contemplated by the Act; and in case
Investor is required to deliver  a prospectus after the nine-month period
referred to in Section 10(a)(3) of the Act in connection with the sale of the
Common Shares, or after the time a post-effective amendment to the applicable
Registration Statement is required pursuant to Item 512(a) of Regulation S-K
under the Act, the Company will prepare, at its expense, promptly upon request
such amendment or amendments to the Registration Statement and the Prospectus as
may be necessary to permit compliance with the requirements of Section 10(a)(3)
of the Act or Item 512(a) of Regulation S-K under the Act, as the case may be.
 
The Company will advise Investor promptly of the happening of any event within
the time during which a Prospectus is required to be delivered under the Act
which could require the making of any change in the Prospectus then being used
so that the Prospectus would not include an untrue statement of material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they are made, not misleading, and
to advise Investor promptly if, during such period, it shall become necessary to
amend or supplement any Prospectus to cause such Prospectus to comply with the
requirements of the Act, and in each case, during such time, to prepare and
furnish, at the Company’s expense, to Investor promptly such amendments or
supplements to such Prospectus as may be necessary to reflect any such change or
to effect such compliance.

 
28

--------------------------------------------------------------------------------

 

5.12       Required Approval.  No transactions contemplated under this Agreement
or the Transaction Documents shall be consummated for an amount that would
require approval by any Trading Market or Company stockholders under any
approval provisions, rules or regulations of any Trading Market applicable to
the Company, unless and until such approval is obtained.  Company shall use best
efforts to obtain any required approval as soon as possible.
 
5.13       Activity Restrictions.  For so long as Investor or any of its
Affiliates holds any Preferred Shares, Commitment Fee Shares, Warrant, Warrant
Shares, or DWAC Shares, neither Investor nor any Affiliate will: (i) vote any
shares of Common Stock owned or controlled by it, solicit any proxies, or seek
to advise or influence any Person with respect to any voting securities of the
Company; (ii) engage or participate in any actions, plans or proposals which
relate to or would result in (a) acquiring additional securities of the Company,
alone or together with any other Person, which would result in beneficially
owning or controlling more than 9.99% of the total outstanding Common Stock or
other voting securities of the Company, (b) an extraordinary corporate
transaction, such as a merger, reorganization or liquidation, involving Company
or any of its subsidiaries, (c) a sale or transfer of a material amount of
assets of the Company or any of its subsidiaries, (d) any change in the present
board of directors or management of the Company, including any plans or
proposals to change the number or term of directors or to fill any existing
vacancies on the board, (e) any material change in the present capitalization or
dividend policy of the Company, (f) any other material change in the Company’s
business or corporate structure, including but not limited to, if the Company is
a registered closed-end investment company, any plans or proposals to make any
changes in its investment policy for which a vote is required by Section 13 of
the Investment Company Act of 1940, (g) changes in the Company’s charter, bylaws
or instruments corresponding thereto or other actions which may impede the
acquisition of control of the Company by any Person, (h) causing a class of
securities of the Company to be delisted from a national securities exchange or
to cease to be authorized to be quoted in an inter-dealer quotation system of a
registered national securities association, (i) a class of equity securities of
the Company becoming eligible for termination of registration pursuant  to
Section 12(g)(4) of the Act, or (j) any action, intention, plan or arrangement
similar to any of those enumerated above; or (iii) request the Company or its
directors, officers, employees, agents or representatives to amend or waive any
provision of this Section 5.13.
 
5.14       Registration Statements and Prospectuses.
 
(a)           The Company will use its best efforts to file within 45 calendar
days after the Effective Date (or as soon as possible thereafter), to cause to
become effective as soon as possible thereafter, and to remain effective until
all Common Shares have been sold or are Rule 144 Eligible, a Registration
Statement for the resale of all Common Shares issued hereunder (including
without limitation all Warrant Shares underlying the Warrant and any Common
Shares that may be issued to Investor in payment of the Commitment Fee).  Each
Registration Statement shall comply when it becomes effective, and, as amended
or supplemented, at the time of any Tranche Notice Date, Tranche Closing Date,
or issuance of any Common Shares, and at all times during which a prospectus is
required by the Act to be delivered in connection with any sale of Common
Shares, will comply, in all material respects, with the requirements of the Act.
 
(b)           Each Registration Statement, as of its respective effective time,
will not, as applicable, contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

 
29

--------------------------------------------------------------------------------

 
 
(c)          Each Prospectus will comply, as of its date and the date it  will
be filed with the SEC,  and, at the time of any Tranche Notice Date, Tranche
Closing Date, or issuance of any Common Shares, and at all times during which a
prospectus is required by the Act to be delivered in connection with any sale of
Common Shares, will comply, in all material respects, with the requirements of
the Act.
 
(d)          At no time during the period that begins on the date a Prospectus
is filed with the SEC and ends at the time a Prospectus is no longer required by
the Act to be delivered in connection with any sale of Common Shares will any
such Prospectus, as then amended or supplemented, include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(e)          Each Registration Statement will meet, and the offering and sale of
the Common Shares as contemplated hereby will comply with, the requirements of
Rule 415 under the Act.
 
(f)           The Company will not, directly or indirectly, use or refer to any
“free writing prospectus” (as defined in Rule 405 under the Act) except in
compliance with Rules 164 and 433 under the Act.
 
(g)          The Company will not be an “ineligible issuer” (as defined in Rule
405 under the Act) as of the eligibility determination date for purposes of
Rules 164 and 433 under the Act with respect to the offering of the Common
Shares contemplated by any Registration Statement that is filed, without taking
into account any determination by the SEC pursuant to Rule 405 under the Act
that it is not necessary under the circumstances that the Company be considered
an “ineligible issuer.”
 
5.15       Investor Due Diligence.  Investor shall have the right and
opportunity to conduct due diligence, at its own expense, with respect to any
Registration Statement or Prospectus in which the name of Investor or any
Affiliate of Investor appears.
 
ARTICLE 6
MISCELLANEOUS
 
6.1         Fees and Expenses.  Except for the $20,000.00 non-refundable
document preparation fee previously paid by the Company to counsel for Investor,
the receipt of which is hereby acknowledged, the $5,000.00 non-refundable
administrative fee payable to counsel for Investor at each Tranche Closing, the
$5,000.00 non-refundable fee payable to counsel for Investor with respect to the
exchange transaction described in Section 5.16, or as may be otherwise provided
in this Agreement, each party shall pay the fees and expenses of its own
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents.  The Company acknowledges
and agrees that Luce Forward solely represents Investor, and does not represent
the Company or its interests in connection with the Transaction Documents or the
transactions contemplated thereby.  The Company shall pay all stamp and other
taxes and duties levied in connection with the sale of the Securities, if any.

 
30

--------------------------------------------------------------------------------

 

6.2           Notices.  Unless a different time of day or method of delivery is
set forth in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest
of:  (a) the date of transmission, if such notice or communication is delivered
via facsimile or electronic mail prior to 5:30 p.m. Eastern time on a Trading
Day and an electronic confirmation of delivery is received by the sender, (b)
the next Trading Day after the date of transmission, if such notice or
communication is delivered later than 5:30 p.m. Eastern time or on a day that is
not a Trading Day, (c) three Trading Days following the date of mailing, if sent
by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The addresses
for such notices and communications are those set forth following the signature
page hereof, or such other address as may be designated in writing hereafter, in
the same manner, by such Person.
 
6.3           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and Investor or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
6.4           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof
 
6.5           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Investor, which consent shall not
be unreasonably withheld or delayed.  Investor may assign any or all of its
rights under this Agreement (a) to any Affiliate, or (b) to any Person to whom
Investor assigns or transfers any Securities.
 
6.6           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 5.8.

 
31

--------------------------------------------------------------------------------

 

6.7           Governing Law; Dispute Resolution.  All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without regard to the principles of conflicts of
law that would require or permit the application of the laws of any other
jurisdiction.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, Borough of Manhattan,  for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  The
parties hereby waive all rights to a trial by jury.  If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses reasonably incurred in connection with the investigation,
preparation and prosecution of such action or proceeding.
 
6.8           Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery and exercise of the Securities.
 
6.9           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.10         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.11         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
 
6.12         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of
Investor and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

 
32

--------------------------------------------------------------------------------

 
 
6.13         Payment Set Aside.  To the extent that the Company makes a payment
or payments to Investor pursuant to any Transaction Document or Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.14         Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been cancelled.
 
6.15         Time of the Essence.  Time is of the essence with respect to all
provisions of this Agreement that specify a time for performance.
 
6.16         Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.
 
6.17         Entire Agreement.  This Agreement, together with the Exhibits,
Appendices and Schedules hereto, contains the entire agreement and understanding
of the parties, and supersedes all prior and contemporaneous agreements, term
sheets, letters, discussions, communications and understandings, both oral and
written, which the parties acknowledge have been merged into this Agreement.  No
party, representative, attorney or agent has relied upon any collateral
contract, agreement, assurance, promise, understanding or representation not
expressly set forth hereinabove.  The parties hereby expressly waive all rights
and remedies, at law and in equity, directly or indirectly arising out of or
relating to, or which may arise as a result of, any Person’s reliance on any
such assurance.

 
33

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.


YASHENG ECO-TRADE CORPORATION
 
By:  
/s/

Name: Yossi Attia
Title:   CEO


SOCIUS SPECIAL SITUATIONS CAPITAL GROUP, LLC


By:  
/s/

Name:  
  
Title:  
  



 

--------------------------------------------------------------------------------

 
 
Addresses for Notice


To Company:


Yasheng Eco-Trade Corporation
1061-1/2 Spaulding Avenue
West Hollywood, California 90046
Attention: Yossi Attia, CEO
Fax No.:  (323) 822-1784
Email:  yossi@asholdings.com


with a copy to:


Law Offices of Stephen M. Fleming PLLC
49 Front Street, Suite 206
Rockville Centre, New York  11570
Attention: Stephen M. Fleming
Fax No.: (516) 977-1209
Email: smf@flemingpllc.com


To Investor:
 
Socius Special Situations Capital Group, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, California 90025
Fax No.:  (310) 444-5300
Email: info@sociuscg.com
 
with a copy to:
 
Luce Forward Hamilton & Scripps LLP
601 South Figueroa Street, Suite 3900
Los Angeles, California 90017
Attention:  John C. Kirkland, Esq.
Fax No.:  (213) 452-8035
Email:  jkirkland@luce.com

 

--------------------------------------------------------------------------------

 

Exhibit A
 
Form of Warrant

 

--------------------------------------------------------------------------------

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
Yasheng Eco-Trade Corporation
 
Warrant To Purchase Common Stock
 
Warrant No.: 2009-1
 
Issuance Date:   December 30, 2009



Number of Warrant Shares:  306,818,182


Initial Exercise Price:  $0.022 per share


Yasheng Eco-Trade Corporation, a Delaware corporation (“Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Socius CG II, Ltd., a Bermuda exempted
company, the holder hereof or its designees or assigns (“Holder”), is entitled,
subject to the terms set forth herein, to purchase from the Company, at the
Exercise Price then in effect, upon exercise of this Warrant to Purchase Common
Stock (including any Warrant to Purchase Common Stock issued in exchange,
transfer or replacement hereof, the “Warrant”), at any time or times after
issuance of the Warrant and until 11:59 p.m. Eastern time on the fifth
anniversary of the Tranche Notice Date for each applicable Warrant Tranche,
subject to acceleration pursuant to Section 3.3 hereof, that number of duly
authorized, validly issued, fully paid and non-assessable shares of Common Stock
set forth above and as adjusted herein (the “Warrant Shares”); provided,
however, that this Warrant may only be exercised, from time to time, for that
number of shares of Common Stock equal to 135% of the cumulative amount of
Tranche Purchase Prices under Tranche Notices delivered prior to or on the date
of exercise.  Except as otherwise defined herein, capitalized terms in this
Warrant shall have the meanings set forth in ARTICLE 13 hereof.
 
This Warrant is issued pursuant to the Preferred Stock Purchase Agreement dated
December 30, 2009, by and among the Company and the investor referred to therein
(the “Purchase Agreement”).

 
1

--------------------------------------------------------------------------------

 
 
This Warrant shall consist of and be exercisable in tranches (each, a “Warrant
Tranche”), with a separate tranche being created upon each delivery of a Tranche
Notice under the Purchase Agreement.  Each Warrant Tranche will grant to the
Holder the right, for a five-year period commencing on the applicable Tranche
Notice Date, to exercise the Warrant and purchase up to a number of shares of
Common Stock with an Aggregate Exercise Price equal to 135% of the Tranche
Purchase Price for the applicable Tranche Notice.  Attached to this Warrant is a
schedule (the “Warrant Tranche Schedule”) that sets forth the issuance date, the
number of Warrant Shares, and the Exercise Price for each Warrant Tranche.  The
Warrant Tranche Schedule shall be updated by the Company, with an updated copy
provided to the Holder, promptly following each exercise of this Warrant.  No
portion of this Warrant shall vest or be exercisable except under the Warrant
Tranches.
 
ARTICLE 1
EXERCISE OF WARRANT.
 
1.1         Mechanics of Exercise.
 
1.1.1          Subject to the terms and conditions hereof, this Warrant may be
exercised by the Holder on any day on or after the Issuance Date, in whole or in
part, by (i) delivery of a written notice to the Company, in the form attached
hereto as Appendix 1 (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant, and (ii) payment to the Company of an amount equal to the
applicable Exercise Price multiplied by the number of Warrant Shares as to which
this Warrant is being exercised (the “Aggregate Exercise Price”), with such
payment made, at Investor’s option, (x) in cash or by wire transfer of
immediately available funds, (y) by the issuance and delivery of a recourse
promissory note substantially in the form attached hereto as Appendix 2 (each, a
“Recourse Note”), or (z) if applicable, by cashless exercise pursuant to Section
1.3.
 
1.1.2          The Holder shall not be required to deliver the original Warrant
in order to effect an exercise hereunder.  Execution and delivery of the
Exercise Notice with respect to less than all of the Warrant Shares shall have
the same effect as cancellation of the original Warrant and issuance of a new
Warrant evidencing the right to purchase the remaining number of Warrant Shares.
 
1.1.3          On the Trading Day on which the Company has received each of the
Exercise Notice and the Aggregate Exercise Price (the “Exercise Delivery
Documents”) from the Holder by 6:30 p.m. Eastern time, or on the next Trading
Day if the Exercise Delivery Documents are received after 6:30 p.m. Eastern time
or on a non-Trading Day (in each case, the “Exercise Delivery Date”), the
Company shall transmit (i) a facsimile acknowledgment of confirmation of receipt
of the Exercise Delivery Documents to the Holder, and (ii) an electronic copy of
its share issuance instructions to the Holder and to the Company’s transfer
agent (the “Transfer Agent”), with such transmissions to comply with the notice
provisions contained in Section 6.2 of the Purchase Agreement, and shall
instruct and authorize the Transfer Agent to credit such aggregate number of
freely-tradable Warrant Shares to which the Holder is entitled to receive upon
such exercise to the Holder’s or its designee’s balance account with The
Depository Trust Company (DTC) through the Fast Automated Securities Transfer
(FAST) Program through its Deposit Withdrawal Agent Commission (DWAC) system,
with such credit to occur no later than 12:00 p.m. Eastern Time on the Trading
Day following the Exercise Delivery Date, time being of the essence; provided,
however, that if the Warrant Shares are not credited as DWAC Shares by 12:00
p.m. Eastern Time on the Trading Day following the Exercise Delivery Date, then
the Tranche Closing Date applicable to the Exercise Notice shall be extended by
one Trading Day for each Trading Day that timely credit of DWAC Shares is not
made.

 
2

--------------------------------------------------------------------------------

 
 
1.1.4          Upon delivery of the Exercise Delivery Documents, the Holder
shall be deemed for all corporate purposes to have become the holder of record
of the Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date such Warrant Shares are credited to the Holder’s DTC
account.  Any Warrant delivered in connection with a Tranche Notice and
exercised by Holder shall be deemed exercised (i) on the Tranche Notice Date, if
exercised by 6:30 p.m. Eastern time on the Tranche Notice Date, or (ii) on the
next Trading Day, if exercised by Investor after 6:30 p.m. Eastern Time on the
Tranche Notice Date or on any other date, in each case with Holder deemed to be
a holder of record as of such date.
 
1.1.5          If this Warrant is exercised and the number of Warrant Shares
represented by this Warrant is greater than the number of Warrant Shares being
acquired upon such exercise, then the Company shall, as soon as practicable and
in no event later than one Trading Day after such exercise, update the Tranche
Exercise Schedule to reflect the revised number of Warrant Shares for which this
Warrant is then exercisable and deliver a copy of the updated Tranche Exercise
Schedule to the Holder.  No fractional shares of Common Stock are to be issued
upon the exercise of this Warrant, but rather the number of shares of Common
Stock to be issued shall be rounded up to the nearest whole number.  The Company
shall pay any and all taxes which may be payable with respect to the issuance
and delivery of Warrant Shares upon exercise of this Warrant.
 
1.2         Adjustments to Exercise Price and Number of Shares.  In addition to
other adjustments specified herein, the Exercise Price of this Warrant and the
number of shares of Common Stock issuable upon exercise shall be adjusted as
follows:
 
1.2.1          Exercise Price.  The “Exercise Price” per share of Common Stock
underlying this Warrant, subject to further adjustment as provided herein, shall
be as follows: (i) with respect to the portion of this Warrant issued on the
Effective Date and until the first Tranche Notice Date, the amount per Warrant
Share set forth on the face of this Warrant, which is equal to Closing Bid Price
for the Common Stock on the Trading Day prior to the Effective Date, and (ii)
with respect to the portion of this Warrant that becomes exercisable on any
Tranche Notice Date (including the first Tranche Notice Date), an amount per
Warrant Share equal to the Closing Bid Price of a share of Common Stock on such
Tranche Notice Date.

 
3

--------------------------------------------------------------------------------

 

1.2.2          Number of Shares.  The number of Warrant Shares underlying this
Warrant and each Warrant Tranche, subject to further adjustment as provided
herein, shall be as follows: (i) with respect to the portion of this Warrant
issued on the Effective Date and until the first Tranche Notice Date, the number
of shares set forth on the face of this Warrant, which is a number of shares of
Common Stock equal to the Maximum Placement multiplied by 135%, with the
resulting sum divided by the Closing Bid Price of a share of Common Stock on the
Trading Day prior to the Effective Date, and (ii) with respect to the portion of
this Warrant issued on any Tranche Notice Date including the first Tranche
Notice Date, a number of shares equal to the Tranche Purchase Price set forth in
the applicable Tranche Notice multiplied by 135%, with the resulting sum divided
by the Closing Bid Price of a share of Common Stock on the Tranche Notice
Date.  For example, if the Tranche Purchase Price is $1,000,000 and the Closing
Bid Price is $0.50, then the number of Warrant Shares underlying that Warrant
Tranche shall be $1,000,000 x 135% = $1,350,000 divided by $0.50 = 2,700,000
shares of Common Stock.  On each Tranche Notice Date, the number of Warrant
Shares underlying the related Warrant Tranche shall vest and become exercisable,
and the aggregate number of Warrant Shares underlying this Warrant that are
currently exercisable shall automatically adjust up or down to account for the
change in the number of Warrant Shares covered by the new Warrant Tranche and
for any Warrant Shares issued upon any prior or simultaneous exercise of this
Warrant.  If at any time the Holder reasonably believes that the number of
Warrant Shares included in the Registration Statement is not sufficient to cover
all exercises under this Warrant, then the Company shall amend such Registration
Statement to include the additional number of Warrant Shares that may be
required to provide such coverage.
 
1.3         Cashless Exercise.  Notwithstanding anything contained herein to the
contrary, if at any time there is not a current, valid and effective
registration statement covering the Warrant Shares that are the subject of the
Exercise Notice (the “Unavailable Warrant Shares”), the Holder may, in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):
 
Net Number = (B-C) x A
                                B


For purposes of the foregoing formula:


A = the total number of shares with respect to which this Warrant is then being
exercised.


B = the average of the Closing Sale Prices of the shares of Common Stock (as
reported by Bloomberg) for the five (5) consecutive Trading Days ending on the
date immediately preceding the date of the Exercise Notice.


C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 
4

--------------------------------------------------------------------------------

 


1.4           Company’s Failure to Timely Deliver Securities.  If the Company
shall fail for any reason or for no reason to credit to the Holder’s balance
account with DTC, by 12:00 p.m. Eastern time on the Trading Day following the
Exercise Delivery Date, the number of shares of Common Stock to which the Holder
is entitled upon the Holder’s exercise of this Warrant, then, in addition to all
other remedies available to the Holder, the Company shall pay in cash to the
Holder on each day after such Trading Day that the issuance of such shares of
Common Stock is not timely effected an amount equal to 1.5% of the product of
(A) the sum of the number of shares of Common Stock not issued to the Holder on
a timely basis and to which the Holder is entitled and (B) the Closing Bid Price
of the shares of Common Stock on the Trading Day immediately preceding the last
possible date which the Company could have issued such shares of Common Stock to
the Holder without violating Section 1.1.  In addition to the foregoing, if
after the Company’s receipt of an Exercise Notice the Company shall fail to
timely (pursuant to Section 1.1.3 hereof) credit the Holder’s balance account
with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s exercise hereunder, and the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of shares of Common Stock issuable upon
such exercise that the Holder anticipated receiving from the Company, then the
Company shall, within one Trading Day after the Holder’s request and in the
Holder’s discretion, either (i) pay cash to the Holder in an amount equal to the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to credit such Holder’s balance account with DTC for the
number of Warrant Shares to which the Holder is entitled upon the Holder’s
exercise hereunder and to issue such Warrant Shares shall terminate, or (ii)
promptly honor its obligation to credit such Holder’s balance account with DTC
for the number of Warrant Shares to which the Holder is entitled upon the
Holder’s exercise hereunder and pay cash to the Holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock sold by Holder in satisfaction of its obligations, times
(B) the Closing Bid Price on the date of exercise.
 
1.5           Exercise Limitation.  Notwithstanding any other provision, at no
time may the Holder (a) exercise this Warrant such that the number of Warrant
Shares to be received pursuant to such exercise exceeds 135.0% of the aggregate
of all Tranche Purchase Prices under and in connection with all Tranche Notices
delivered pursuant to the Purchase Agreement prior to the date of exercise; or
(b) exercise this Warrant such that the number of Warrant Shares to be received
pursuant to such exercise, aggregated with all other shares of Common Stock then
owned by the Holder beneficially or deemed beneficially owned by the Holder,
would result in the Holder owning more than 4.99% of all of such Common Stock as
would be outstanding on the date of exercise, as determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  In addition, as of any date, the aggregate number of shares of
Common Stock into which this Warrant is exercisable within 61 days, together
with all other shares of Common Stock then beneficially owned (as such term is
defined in Rule 13(d) under the Exchange Act) by Holder and its affiliates,
shall not exceed 9.99% of the total outstanding shares of Common Stock as of
such date.
 

 
5

--------------------------------------------------------------------------------

 
 
1.6           Activity Restrictions.  For so long as Holder or any of its
affiliates holds this Warrant or any Warrant Shares, neither Holder nor any
affiliate will:  (i) vote any shares of Common Stock owned or controlled by it,
solicit any proxies, or seek to advise or influence any Person with respect to
any voting securities of the Company; (ii) engage or participate in any actions,
plans or proposals which relate to or would result in (a) acquiring additional
securities of the Company, alone or together with any other Person, which would
result in beneficially owning or controlling more than 9.99% of the total
outstanding Common Stock or other voting securities of the Company, (b) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its subsidiaries, (c) a sale or
transfer of a material amount of assets of the Company or any of its
subsidiaries, (d) any change in the present board of directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure,
including but not limited to, if the Company is a registered closed-end
investment company, any plans or proposals to make any changes in its investment
policy for which a vote is required by Section 13 of the Investment Company Act
of 1940, (g) changes in the Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of the Company by any Person, (h) causing a class of securities of the
Company to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) a class of equity securities of the Company
becoming eligible for termination of registration pursuant  to Section 12(g)(4)
of the Act, or (j) any action, intention, plan or arrangement similar to any of
those enumerated above; or (iii) request the Company or its directors, officers,
employees, agents or representatives to amend or waive any provision of this
Section 1.6.
 
1.7           Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 12.
 
1.8           Insufficient Authorized Shares.  If at any time while any portion
of this Warrant remains outstanding the Company does not have a sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
obligation to reserve for issuance upon exercise of this Warrant at least a
number of shares of Common Stock equal to 110% of the number of shares of Common
Stock as shall from time to time be necessary to effect the exercise of the
portion of the Warrant then outstanding (the “Required Reserve Amount”) (an
“Authorized Share Failure”), then the Company shall immediately take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for the portion of the Warrant then outstanding.  Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than 90
days after the occurrence of such Authorized Share Failure, the Company shall
hold a meeting of its stockholders for the approval of an increase in the number
of authorized shares of Common Stock.  In connection with such meeting, the
Company shall provide each stockholder with a proxy statement and shall use its
best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal.

 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 2
ADJUSTMENT UPON SUBDIVISION OR COMBINATION OF COMMON STOCK
 
If the Company at any time on or after the Issuance Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of Warrant Shares will be proportionately
increased.  If the Company at any time on or after the Issuance Date combines
(by combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately
decreased.  Any adjustment under this ARTICLE 2 shall become effective at the
close of business on the date the subdivision or combination becomes effective.
 
ARTICLE 3
PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS
 
3.1           Purchase Rights.  In addition to any adjustments pursuant to
ARTICLE 2 above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the grant, issue or
sale of such Purchase Rights.

 
7

--------------------------------------------------------------------------------

 

3.2           Subsequent Equity Sales. In addition to any adjustments made
pursuant to ARTICLE 2 above, if the Company or any Subsidiary thereof, as
applicable, at any time while this Warrant is outstanding, shall sell or grant
any option to purchase, or sell or grant any right to reprice, or otherwise
dispose of or issue (or announce any offer, sale, grant or any option to
purchase or other disposition) any Common Stock or Common Stock Equivalents
entitling any Person to acquire shares of Common Stock, at an effective price
per share less than the then Exercise Price (such lower price, the “Base Share
Price” and such issuances, collectively, a “Dilutive Issuance”), then the
Exercise Price shall be reduced and only reduced to equal the Base Share Price
and the number of Warrant Shares issuable hereunder shall be increased such that
the aggregate Exercise Price payable hereunder, after taking into account the
decrease in the Exercise Price, shall be equal to the aggregate Exercise Price
prior to such adjustment.  Such adjustment shall be made whenever such Common
Stock or Common Stock Equivalents are issued.  If the holder of the Common Stock
or Common Stock Equivalents so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options or rights per share
which are issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share which is less than the Exercise
Price, such issuance shall be deemed to have occurred for less than the Exercise
Price on such date of the Dilutive Issuance.  Notwithstanding the foregoing, no
adjustments shall be made, paid or issued under this Section 3.2 in respect of
an Exempt Issuance, subject to adjustment for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions of the Common
Stock that occur after the date of the Purchase Agreement. The Company shall
notify the Holder in writing, no later than the Trading Day following the
issuance of any Common Stock or Common Stock Equivalents subject to this Section
3.2, indicating therein the applicable issuance price, or applicable reset
price, exchange price, conversion price and other pricing terms (such notice the
“Dilutive Issuance Notice”).  For purposes of clarification, whether or not the
Company provides a Dilutive Issuance Notice pursuant to this Section 3.2, upon
the occurrence of any Dilutive Issuance, after the date of such Dilutive
Issuance the Holder is entitled to receive a number of Warrant Shares based upon
the Base Share Price regardless of whether the Holder accurately refers to the
Base Share Price in the Notice of Exercise.
 
3.3           Fundamental Transactions.  The Company shall not enter into or be
party to a Fundamental Transaction unless the Successor Entity assumes in
writing all of the obligations of the Company under this Warrant in accordance
with the provisions of this Section 3.3 pursuant to written agreements in form
and substance satisfactory to the Required Holders and approved by the Required
Holders prior to such Fundamental Transaction, including agreements to deliver
to each Holder of this Warrant in exchange for such Warrant a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Warrant, including, without limitation, an adjusted
exercise price equal to the value for the shares of Common Stock reflected by
the terms of such Fundamental Transaction, and exercisable for a corresponding
number of shares of capital stock equivalent to the shares of Common Stock
acquirable and receivable upon exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and satisfactory to the Required Holders.  Upon the occurrence of
any Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein.  Upon consummation of the Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) purchasable upon the exercise of this Warrant
prior to such Fundamental Transaction, such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Fundamental Transaction had this Warrant been converted
immediately prior to such Fundamental Transaction, as adjusted in accordance
with the provisions of this Warrant.  In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon an
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) purchasable upon the exercise of this Warrant
prior to such Fundamental Transaction, such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Fundamental Transaction had this Warrant been exercised
immediately prior to such Fundamental Transaction; provided, however, that in
the event the Fundamental Transaction involves the issuance of cash or freely
tradable securities by an issuer listed on the New York Stock Exchange or the
Nasdaq Stock Market, then the ability to exercise this Warrant shall expire on
the consummation of that Fundamental Transaction.  Provision made pursuant to
the preceding sentence shall be in a form and substance reasonably satisfactory
to the Required Holders.  The provisions of this Section 3.3  shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events and shall be applied without regard to any limitations on the exercise of
this Warrant.

 
8

--------------------------------------------------------------------------------

 
 
3.4           Notwithstanding the foregoing Section 3.3, in the event of a
Fundamental Transaction other than one in which the Successor Entity is a Public
Successor Entity that assumes this Warrant such that this Warrant shall be
exercisable for the publicly traded common stock of such Public Successor
Entity, at the request of the Holder delivered before the 90th day after the
effective date of such Fundamental Transaction, the Company (or the Successor
Entity) shall purchase this Warrant from the Holder by paying to the Holder,
within five (5) Trading Days after such request (or, if later, on the effective
date of the Fundamental Transaction), cash in an amount equal to the value of
the remaining unexercised portion of this Warrant on the date of such
consummation, which value shall be determined by use of the Black Scholes Option
Pricing Model using a volatility equal to the 100 day average historical price
volatility prior to the date of the public announcement of such Fundamental
Transaction.

 
9

--------------------------------------------------------------------------------

 


ARTICLE 4
NONCIRCUMVENTION
 
The Company hereby covenants and agrees that the Company will not, by amendment
of its certificate or articles of incorporation, articles of association,
bylaws, or any other organization documents, or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be required to protect the rights of the Holder.  Without
limiting the generality of the foregoing, the Company (i) shall not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant, and (iii) shall, so long as any portion of this
Warrant remains outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued shares of Common Stock, solely for
the purpose of effecting the exercise of this Warrant, 110% of the number of
shares of Common Stock as shall from time to time be necessary to effect the
exercise of this Warrant then outstanding (without regard to any limitations on
exercise).
 
ARTICLE 5
WARRANT HOLDER NOT DEEMED A STOCKHOLDER
 
Except as otherwise specifically provided herein, the Holder, solely in such
Person’s capacity as a holder of this Warrant, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person’s capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant.  In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the
Company.  Notwithstanding this ARTICLE 5, the Company shall provide the Holder
with copies of the same notices and other information given to the stockholders
of the Company generally, contemporaneously with the giving thereof to the
stockholders.
 
ARTICLE 6
REISSUANCE OF WARRANTS
 
6.1           Transfer of Warrant.  If this Warrant is to be transferred, the
Holder shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 6.4), registered as the Holder may request, representing
the right to purchase the number of Warrant Shares being transferred by the
Holder and, if less then the total number of Warrant Shares then underlying this
Warrant is being transferred, a new Warrant (in accordance with Section 6.4) to
the Holder representing the right to purchase the number of Warrant Shares not
being transferred.
 
6.2           Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant (in
accordance with Section 6.4) representing the right to purchase the Warrant
Shares then underlying this Warrant.
 
10

--------------------------------------------------------------------------------


 
6.3           Exchangeable for Multiple Warrant.  This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Warrant or Warrants (in accordance with Section 6.4) representing in
the aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrant for fractional shares of
Common Stock shall be given.
 
6.4           Issuance of New Warrant.  Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant (i)
shall be of like tenor with this Warrant, (ii) shall represent, as indicated on
the face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 6.1 or Section 6.3, the Warrant Shares designated by the Holder
which, when added to the number of shares of Common Stock underlying the other
new Warrant issued in connection with such issuance, does not exceed the number
of Warrant Shares then underlying this Warrant), (iii) shall have an issuance
date, as indicated on the face of such new Warrant which is the same as the
Issuance Date, and (iv) shall have the same rights and conditions as this
Warrant.
 
ARTICLE 7
NOTICES
 
Whenever notice is required to be given under this Warrant, unless otherwise
provided herein, such notice shall be given in accordance with Section 6.2 of
the Purchase Agreement.  The Company shall provide the Holder with prompt
written notice of all actions taken pursuant to this Warrant, including in
reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen days prior to the date
on which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any Options, Convertible Securities or rights
to purchase stock, warrants, securities or other property to holders of shares
of Common Stock as such or (C) for determining rights to vote with respect to
any Fundamental Transaction, dissolution or liquidation, provided in each case
that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.
 
11

--------------------------------------------------------------------------------


 
ARTICLE 8
AMENDMENT AND WAIVER
 
Except as otherwise provided herein, the provisions of this Warrant may be
amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of the Required Holders; provided that except as
set forth in this Warrant no such action may increase the exercise price of any
Warrant or decrease the number of shares or class of stock obtainable upon
exercise of any Warrant without the written consent of the Holder.  No such
amendment shall be effective to the extent that it applies to less than all of
the holders of this Warrant.
 
ARTICLE 9
GOVERNING LAW
 
This Warrant shall be governed by and construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Warrant shall be governed by, the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.
 
ARTICLE 10
CONSTRUCTION; HEADINGS
 
This Warrant shall be deemed to be jointly drafted by the Company and the Holder
and shall not be construed against any person as the drafter hereof.  The
headings of this Warrant are for convenience of reference and shall not form
part of, or affect the interpretation of, this Warrant.
 
ARTICLE 11
DISPUTE RESOLUTION
 
In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within 2
Trading Days of receipt of the Exercise Notice giving rise to such dispute, as
the case may be, to the Holder.  If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Trading Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within 2 Trading Days submit via facsimile (a) the disputed determination of the
Exercise Price or arithmetic calculation to an independent, reputable investment
bank or independent registered public accounting firm selected by Holder subject
to Company’s approval, which may not be unreasonably withheld or delayed, or (b)
the disputed arithmetic calculation of the Warrant Shares to the Company’s
independent registered public accounting firm.  The Company shall cause at its
expense the investment bank or the accountant, as the case may be, to perform
the determinations or calculations and notify the Company and the Holder of the
results no later than 3 Trading Days from the time it receives the disputed
determinations or calculations.  Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
12

--------------------------------------------------------------------------------


 
ARTICLE 12
REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF
 
The remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder right to pursue actual damages for
any failure by the Company to comply with the terms of this Warrant.  The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
 
ARTICLE 13
DEFINITIONS
 
For purposes of this Warrant, in addition to the terms defined elsewhere herein,
the following terms shall have the following meanings:
 
13.1         “Bloomberg” means Bloomberg Financial Markets.
 
13.2         “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Trading Market, as reported by
Bloomberg, or, if the Trading Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00 p.m., Eastern time, as reported by Bloomberg, or,
if the Trading Market is not the principal securities exchange or trading market
for such security, the last closing bid price or last trade price, respectively,
of such security on the principal securities exchange or trading market where
such security is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing bid price or last trade price, respectively, of
such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.).  If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and Holder.  If the Company and Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to ARTICLE 11.  All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.
 
13

--------------------------------------------------------------------------------


 
13.3         “Common Stock” means (i) the Company’s shares of Common Stock, par
value $0.001 per share, and (ii) any share capital into which such Common Stock
shall have been changed or any share capital resulting from a reclassification
of such Common Stock.
 
13.4         “Common Stock Deemed Outstanding” means, at any given time, the
number of shares of Common Stock actually outstanding at such time, plus the
number of shares of Common Stock deemed to be outstanding pursuant to Section
3.1 hereof regardless of whether the Options or Convertible Securities are
actually exercisable at such time, but excluding any shares of Common Stock
owned or held by or for the account of the Company or issuable upon exercise of
this Warrant.
 
13.5         “Common Stock Equivalents” means any securities of the Company or
the Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
13.6         “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.
 
13.7         “DWAC Shares” means all Warrant Shares issued or issuable to Holder
or any Affiliate, successor or assign of Holder pursuant to this Warrant, all of
which shall be (a) issued in electronic form, (b) freely tradable and without
restriction on resale, and (c) timely credited by Company to the specified
Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast Automated
Securities Transfer (FAST) Program or any similar program hereafter adopted by
DTC performing substantially the same function, in accordance with instructions
issued to and countersigned by the Transfer Agent of the Company.
 
13.8         “Eligible Market” means the Trading Market, The New York Stock
Exchange, Inc., The NASDAQ Global Select Market, The NASDAQ Global Market, The
NASDAQ Capital Market, the NYSE Amex or the OTC Bulletin Board, but does not
include the Pink Sheets.
 
13.9         “Exempt Issuance” means the issuance of (a) shares of Common Stock
or options to employees, officers, directors or consultants of the Company
pursuant to any stock or option plan duly adopted for such purpose, by a
majority of the non-employee members of the Board of Directors or a majority of
the members of a committee of non-employee directors established for such
purpose, (b) securities upon the exercise or exchange of or conversion of any
Securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise price, exchange price or conversion price of such
securities (except as a result of anti-dilution provisions therein), and (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person (or to the equity holders of a Person) which
is, itself or through its subsidiaries, an operating company or an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.
 
14

--------------------------------------------------------------------------------


 
13.10      “Fundamental Transaction” has the meaning set forth in the Purchase
Agreement.
 
13.11      “Maximum Placement” has the meaning set forth in the Purchase
Agreement.
 
13.12      “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
13.13      “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
13.14      “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
13.15      “Public Successor Entity” means a Successor Entity that is a publicly
traded corporation whose stock is quoted or listed for trading on an Eligible
Market.
 
13.16      “Required Holders” means the Holders of this Warrant representing at
least a majority of shares of Common Stock underlying this Warrant as then
outstanding.
 
13.17      “Successor Entity” means the Person (or, if so elected by the
Required Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.
 
13.18      “Trading Day” means any day on which the Common Stock is traded on an
Eligible Market; provided that it shall not include any day on which the Common
Stock (a) is suspended from trading, or (b) is scheduled to trade on such
exchange or market for less than 5 hours.
 
13.19      “Trading Market” means the OTC Bulletin Board, the NASDAQ Capital
Market, the NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE
Amex, or the New York Stock Exchange, whichever is at the time the principal
trading exchange or market for the Common Stock, but does not include the Pink
Sheets inter-dealer electronic quotation and trading system.
 
15

--------------------------------------------------------------------------------


 
13.20      “Tranche Closing Date” has the meaning set forth in the Purchase
Agreement.
 
13.21      “Tranche Notice” has the meaning set forth in the Purchase Agreement.
 
13.22      “Tranche Notice Date” has the meaning set forth in the Purchase
Agreement.
 
13.23      “Tranche Purchase Price” has the meaning set forth in the Purchase
Agreement.
 
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.
 
YASHENG ECO-TRADE CORPORATION
     
By:
     
Name:Yossi Attia
 
Title:  CEO
 

 

--------------------------------------------------------------------------------


 
Warrant Exercise Schedule
 
Exercise Date
 
Number of
Warrant Shares
 
Exercise Price
Per Share
 
Aggregate Exercise
Price
 
Dollar Amount
Remaining
                     

 
 

--------------------------------------------------------------------------------

 

APPENDIX 1
 
EXERCISE NOTICE
 
YASHENG ECO-TRADE CORPORATION
 
The undersigned hereby exercises the right to purchase ________________ shares
of Common Stock (“Warrant Shares”) of Yasheng Eco-Trade Corporation, a Delaware
corporation (“Company”), evidenced by the attached Warrant to Purchase Common
Stock (“Warrant”).  Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Warrant.  The Holder intends
that payment of the Exercise Price shall be made as:
 
___          Cash Exercise with respect to ____________ Warrant Shares


___          Cashless Exercise with respect to ____________ Warrant Shares


___          Recourse Note Exercise with respect to ____________ Warrant Shares


Please issue


___         A certificate or certificates representing said shares of Common
Stock in the name specified below



 
___
Said shares in electronic form to the Deposit/Withdrawal at Custodian (DWAC)
account with Depository Trust Company (DTC) specified below.

 

   
By:
 
Name:
 
Title:
 

 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT
 
The Company hereby acknowledges the foregoing Exercise Notice and hereby directs
American Stock Transfer & Trust Company, LLC  to issue the above indicated
number of shares of Common Stock as specified above, in accordance with the
Transfer Agent Instructions dated [_________] from the Company, and acknowledged
and agreed to by the transfer agent.
 
YASHENG ECO-TRADE CORPORATION
     
By:
   
Name:
   
Title:
    

 
 

--------------------------------------------------------------------------------

 

APPENDIX 2
 
FORM OF NOTE
 
 

--------------------------------------------------------------------------------

 

SECURED PROMISSORY NOTE


$[_____________]
Date:    [________], 20[__]





FOR VALUE RECEIVED, [_____________] (“Borrower”) promises to pay to the order of
Yasheng Eco-Trade Corporation (“Lender”), at [________], or at such other place
as Lender may from time to time designate in writing, the principal sum of
$[________], with interest, as follows:


1.           Interest.  The principal balance outstanding from time to time
under this Secured Promissory Note (this “Note”), shall bear interest from and
after the date hereof at the rate of 2.0% per year.  Interest shall be
calculated on a simple interest basis and the number of days elapsed during the
period for which interest is being calculated.  Payments of interest will be due
on each annual anniversary of the date of this Note; provided that Borrower will
not be in default hereunder for failure to make any annual interest payment when
due (other than on the Maturity Date) and the amount of interest not paid when
due shall be added to the principal balance of this Note and such amount will
thereafter accrue interest at the rate set forth above.
 
2.           Payments.  If not sooner paid, the entire unpaid principal balance,
interest thereon and any other charges due and payable under this Note shall be
due and payable on the fourth anniversary of the date of this Note (“Maturity
Date”); provided, however, that no payments on this Note will be due or payable
so long as either (a) Lender is in default under any preferred stock purchase
agreement for Series C Preferred Stock with Borrower or any Warrant issued
pursuant thereto, any loan agreement or other material agreement entered into
with Borrower, or (b) there are any shares of Series C Preferred Stock of
Lender issued or outstanding (each, a “Non-Payment Event”).  Upon the
termination or cure of any Non-Payment Event, Borrower’s obligation to pay
amounts outstanding on this Note will immediately be reinstated.  Borrower shall
have the right to prepay all or any part of the principal balance of this Note
at any time without penalty or premium.  In the event that Lender redeems all or
a portion of any shares of Series C Preferred Stock then held by Borrower, the
proceeds of any such redemption will be applied by Borrower to pay down the
accrued interest and outstanding principal of this Note and Lender will be
permitted to offset the full amount of such proceeds against amounts outstanding
under this Note.  All payments on this Note shall be first applied to interest,
then to reduce the outstanding principal balance hereof.
 
3.           Full Recourse Note.  THIS IS A FULL RECOURSE PROMISSORY
NOTE.  Accordingly, notwithstanding that Borrower’s obligations under this Note
are secured by the Collateral, in the event of a material default hereunder,
Lender shall have full recourse to all the other assets of Borrower.  Moreover,
Lender shall not be required to proceed against or exhaust any Collateral, or to
pursue any Collateral in any particular order, before Lender pursues any other
remedies against Borrower or against any of Borrower’s assets.
 
1

--------------------------------------------------------------------------------


 
4.           Security
 
a.           Pledge.  As security for the due and prompt payment and performance
of all payment obligations under this Note and any modifications, replacements
and extensions hereof (collectively, “Secured Obligations”), Borrower hereby
pledges and grants a security interest to Lender in all of Borrower’s right,
title, and interest in and to all of the following, now owned or hereafter
acquired or arising (together the “Collateral”):
 
i.           Freely tradable shares of common stock, preferred stock, bonds,
notes and/or debentures (collectively, “Pledged Securities”) with a fair market
value on the date hereof at least equal to the principal amount of this Note,
based upon the trading price of such securities on the OTC Bulletin Board,
NASDAQ Capital Market, NASDAQ Global Market, NASDAQ Global Select Market, NYSE
Amex, or New York Stock Exchange;
 
ii.          all rights of Borrower with respect to or arising out of the
Pledged Securities, including voting rights, and all equity and debt securities
and other property distributed or distributable with respect thereto as a result
of merger, consolidation, dissolution, reorganization, recapitalization, stock
split, stock dividend, reclassification, exchange, redemption, or other change
in capital structure; and
 
iii.         all proceeds, replacements, substitutions, accessions and increases
in any of the Collateral.
 
b.           Replacement Securities.  So long as any Secured Obligations remain
outstanding, in the event that Borrower sells or disposes of any Pledged
Securities, Borrower shall promptly provide replacement securities of equal or
greater value than such Pledged Securities.
 
c.           Rights With Respect to Distributions.  So long as no default shall
have occurred and be continuing under this Note, Borrower shall be entitled to
receive any and all dividends and distributions made with respect to the Pledged
Securities and any other Collateral.  However, upon the occurrence and during
the continuance of any default, Lender shall have the sole right (unless
otherwise agreed by Lender) to receive and retain dividends and distributions
and apply them to the outstanding balance of this Note or hold them as
Collateral, at Lender’s election.  
 
d.           Voting Rights.  So long as no default shall have occurred and be
continuing under this Note, Borrower shall be entitled to exercise all voting
rights pertaining to the Pledged Securities and any other Collateral. However,
upon the occurrence and during the continuance of any default, all rights of
Borrower to exercise the voting rights that Borrower would otherwise be entitled
to exercise with respect to the Collateral shall cease and (unless otherwise
agreed by Lender) all such rights shall thereupon become vested in Lender, which
shall thereupon have the sole right to exercise such rights.
 
e.           Financing Statement; Further Assurances.  Borrower agrees,
concurrently with executing this Note, that Lender may file a UCC-1 financing
statement relating to the Collateral in favor of Lender, and any similar
financing statements in any jurisdiction in which Lender reasonably determines
such filing to be necessary.  Borrower further agrees that at any time and from
time to time Borrower shall promptly execute and deliver all further instruments
and documents that Lender may request in order to perfect and protect the
security interest granted hereby, or to enable Lender to exercise and enforce
its rights and remedies with respect to any Collateral following an event of
default.  In addition, following an event of default, Borrower shall deliver the
Collateral, including original certificates or other instruments representing
the Pledged Securities, to Lender to hold as secured party, and Borrower shall,
if requested by Lender, execute a securities account control agreement.
 
2

--------------------------------------------------------------------------------


 
f.           Powers of Lender.  Borrower hereby appoints Lender as Borrower’s
true and lawful attorney-in-fact to perform any and all of the following acts,
which power is coupled with an interest, is irrevocable until the Secured
Obligations are paid and performed in full, and may be exercised from time to
time by Lender in its discretion:  To take any action and to execute any
instrument which Lender may deem reasonably necessary or desirable to accomplish
the purposes of this Section 4(f) and, more broadly, this Note including,
without limitation:  (i) to exercise voting and consent rights with respect to
Collateral in accordance with this Note, (ii) during the continuance of any
default hereunder, to receive, endorse and collect all instruments or other
forms of payment made payable to Borrower representing any dividend, interest
payment or other distribution in respect of the Collateral or any part thereof
and to give full discharge for the same, when and to the extent permitted by
this Note, (iii) to perform or cause the performance of any obligation of
Borrower hereunder in Borrower’s name or otherwise, (iv) during the continuance
of any default hereunder, to liquidate any Collateral pledged to Lender
hereunder and to apply proceeds thereof to the payment of the Secured
Obligations or to place such proceeds into a cash collateral account or to
transfer the Collateral into the name of Lender, all at Lender’s sole
discretion, (v)  to enter into any extension, reorganization or other agreement
relating to or affecting the Collateral, and, in connection therewith, to
deposit or surrender control of the Collateral, (vi) to accept other property in
exchange for the Collateral, (vii) to make any compromise or settlement Lender
deems desirable or proper, and (viii) to execute on Borrower’s behalf and in
Borrower’s name any documents required in order to give Lender a continuing
first lien upon the Collateral or any part thereof.
 
5.           Additional Terms
 
a.           No Waiver.  The acceptance by Lender of payment of a portion of any
installment when due or an entire installment but after it is due shall neither
cure nor excuse the default caused by the failure of Borrower timely to pay the
whole of such installment and shall not constitute a waiver of Lender’s right to
require full payment when due of any future or succeeding installments.
 
b.           Default.  Any one or more of the following shall constitute a
“default” under this Note:  (i) a default in the payment when due of any amount
hereunder, (ii) Borrower’s refusal to perform any material term, provision or
covenant under this Note, (iii) the commencement of any liquidation,
receivership, bankruptcy, assignment for the benefit of creditors or other
debtor-relief proceeding by or against Borrower, (iv) the transfer by Borrower
of any Pledged Securities without being replaced by Pledged Securities in
accordance with Section 4(b), and (iv) the levying of any attachment, execution
or other process against Borrower, the Collateral or any material portion
thereof.
 
3

--------------------------------------------------------------------------------


 
c.           Default Rights
 
i.           Upon the occurrence of any payment default Lender may, at its
election, declare the entire balance of principal and interest under this Note
immediately due and payable.  A delay by Lender in exercising any right of
acceleration after a default shall not constitute a waiver of the default or the
right of acceleration or any other right or remedy for such default.  The
failure by Lender to exercise any right of acceleration as a result of a default
shall not constitute a waiver of the right of acceleration or any other right or
remedy with respect to any other default, whenever occurring.  
 
ii.           Further, upon the occurrence of any material non-monetary default,
following 30 days notice from Lender to Borrower specifying the default and
demanded manner of cure for any non-monetary default, Lender shall thereupon and
thereafter have any and all of the rights and remedies to which a secured party
is entitled after a default under the applicable Uniform Commercial Code, as
then in effect.  In addition to Lender’s other rights and remedies, Borrower
agrees that, upon the occurrence of default, Lender may in its sole discretion
do or cause to be done any one or more of the following:
 
(a)           Proceed to realize upon the Collateral or any portion thereof as
provided by law, and without liability for any diminution in price which may
have occurred, sell the Collateral or any part thereof, in such manner, whether
at any public or private sale, and whether in one lot as an entirety, or in
separate portions, and for such price and other terms and conditions as is
commercially reasonable given the nature of the Collateral.
 
(b)           If notice to Borrower is required, give written notice to Borrower
at least ten days before the date of sale of the Collateral or any portion
thereof.
 
(c)           Transfer all or any part of the Collateral into Lender’s name or
in the name of its nominee or nominees.
 
(d)           Vote all or any part of the Collateral (whether or not transferred
into the name of Lender ) and give all consents, waivers and ratifications in
respect of the Collateral and otherwise act with respect thereto, as though
Lender were the outright owner thereof.
 
iii.           Borrower acknowledges that all or part of foreclosure of the
Collateral may be restricted by state or federal securities laws, Lender may be
unable to effect a public sale of all or part of the Collateral, that a public
sale is or may be impractical and inappropriate and that, in the event of such
restrictions, Lender thus may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to its distribution or resale.  Borrower agrees that if
reasonably necessary Lender may resort to one or more sales to a single
purchaser or a restricted or limited group of purchasers.  Lender shall not be
obligated to make any sale or other disposition, unless the terms thereof shall
be satisfactory to it.
 
4

--------------------------------------------------------------------------------


 
iv.           If, in the opinion of Lender based upon written advice of counsel,
any consent, approval or authorization of any federal, state or other
governmental agency or authority should be necessary to effectuate any sale or
other disposition of any Collateral, Borrower shall execute all such
applications and other instruments as may reasonably be required in connection
with securing any such consent, approval or authorization, and will otherwise
use its commercially reasonable best efforts to secure the same.
 
v.           The rights, privileges, powers and remedies of Lender shall be
cumulative, and no single or partial exercise of any of them shall preclude the
further or other exercise of any of them.  Any waiver, permit, consent or
approval of any kind by Lender of any default hereunder, or any such waiver of
any provisions or conditions hereof, must be in writing and shall be effective
only to the extent set forth in writing.  Any proceeds of any disposition of the
Collateral, or any part thereof, may be applied by Lender to the payment of
expenses incurred by Lender in connection with the foregoing, and the balance of
such proceeds shall be applied by Lender toward the payment of the Secured
Obligations.
 
d.           No Oral Waivers or Modifications.  No provision of this Note may be
waived or modified orally, but only in a writing signed by Lender and Borrower.
 
e.           Attorney Fees.  The prevailing party in any action by Lender to
collect any amounts due under this Note shall be entitled to recover its
reasonable attorneys fees and costs.
 
f.           Governing Law.  This Note has been executed and delivered in, and
is to be construed, enforced, and governed according to the internal laws of,
the State of New York without regard to its principles of conflict of laws that
would require or permit the application of the laws of any other jurisdiction.
 
g.           Severability.  Whenever possible, each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Note shall be held to be prohibited by
or invalid under applicable law, it shall be ineffective only to the extent of
such prohibition or invalidity without invalidating the remainder of that
provision or the other provisions of this Note.
 
h.           Entire Agreement.  This Note contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.
 

   
By:
 
Name:
 
Title:
 

 
 
5

--------------------------------------------------------------------------------

 

Exhibit B
 
Certificate of Designations
 
 

--------------------------------------------------------------------------------

 

YASHENG ECO-TRADE CORPORATION
 
CERTIFICATE OF DESIGNATIONS
OF PREFERENCES, RIGHTS AND LIMITATIONS
OF
SERIES D PREFERRED STOCK
 
The undersigned, Yossi Attia and Robin Ann Gorelick, hereby certify that:
 
1.           They are the CEO and Secretary, respectively, of Yasheng Eco-Trade
Corporation, a Delaware corporation (the “Corporation”).
 
2.           The Corporation is authorized to issue 5,000,000 shares of
preferred stock, of which 210,087 shares are issued or outstanding.
 
3.           The following resolutions were duly adopted by the Board of
Directors:
 
WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 5,000,000
shares, $0.001 par value per share (the Preferred Stock”), issuable from time to
time in one or more series;
 
WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
Preferred Stock and the number of shares constituting any series and the
designation thereof, of any of them; and
 
WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid, to fix the rights, preferences, restrictions and
other matters relating to a series of Preferred Stock, which shall consist of up
to 1,000 shares of the Preferred Stock which the Corporation has the authority
to issue, with face value of $10,000.00 per share, as follows:
 
NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of Preferred
Stock as follows:
 
TERMS OF PREFERRED STOCK
 
1.           Designation, Amount and Par Value.  The series of Preferred Stock
shall be designated as the Corporation’s Series D Preferred Stock (the “Series D
Preferred Stock”) and the number of shares so designated shall be 1,000 (which
shall not be subject to increase without any consent of the holders of the
Series D  Preferred Stock (each a “Holder” and collectively, the “Holders”) that
may be required by applicable law.  Each share of Series D Preferred Stock shall
have a par value of $0.001 per share.
 
1

--------------------------------------------------------------------------------


 
2.           Ranking and Voting.
 
a.           Ranking.  The Series D Preferred Stock shall, with respect to
dividend rights and rights upon liquidation, winding-up or dissolution, rank:
(i) senior to the Corporation’s common stock, par value $0.001 per share
(“Common Stock”), and any other class or series of Preferred Stock of the
Corporation (collectively, together with any warrants, rights, calls or options
exercisable for or convertible into such Preferred Stock, the “Junior
Securities”); and (ii) junior to the Corporation’s Series C Preferred Stock,
future issuances of Preferred Stock issued under Regulation S as promulgated
under the Securities Act of 1933, as amended, and to all existing and future
indebtedness of the Corporation.
 
b.           Voting.  Except as required by applicable law or as set forth
herein, the holders of shares of Series D Preferred Stock will have no right to
vote on any matters, questions or proceedings of this Corporation including,
without limitation, the election of directors.
 
3.           Dividends and Other Distributions.  Commencing on the date of the
issuance of any such shares of Series D Preferred Stock (each respectively an
“Issuance Date”), Holders of Series D Preferred Stock shall be entitled to
receive annual dividends on each outstanding share of Series D Preferred Stock
(“Dividends”), which shall accrue in shares of Series D Preferred Stock at a
rate equal to 10.0% per annum from the Issuance Date.  Accrued Dividends shall
be payable upon redemption of the Series D Preferred Stock in accordance with
Section 6.
 
a.           Any calculation of the amount of such Dividends payable pursuant to
the provisions of this Section 3 shall be made based on a 365-day year and on
the number of days actually elapsed during the applicable period, compounded
annually.
 
b.           So long as any shares of Series D Preferred Stock are outstanding,
no dividends or other distributions will be paid, declared or set apart with
respect to any Junior Securities.  The Common Stock shall not be redeemed while
the Series D Preferred Stock is outstanding.
 
4.           Protective Provision.  So long as any shares of Series D Preferred
Stock are outstanding, the Corporation shall not, without the affirmative
approval of the Holders of a majority of the shares of the Series D Preferred
Stock then outstanding (voting as a class), (a) alter or change adversely the
powers, preferences or rights given to the Series D Preferred Stock or alter or
amend this Certificate of Designations, (b) authorize or create any class of
stock ranking as to distribution of assets upon a liquidation senior to or
otherwise pari passu with the Series D Preferred Stock, (c) amend its
certificate or articles of incorporation, articles of association, or other
charter documents in breach of any of the provisions hereof, (d) increase the
authorized number of shares of Series D Preferred Stock, (e) liquidate, dissolve
or wind-up the business and affairs of the Corporation, or effect any Deemed
Liquidation Event (as defined below), or (f) enter into any agreement with
respect to the foregoing.
 
2

--------------------------------------------------------------------------------


 
a.           A “Deemed Liquidation Event” shall mean:  (i) a merger or
consolidation in which the Corporation is a constituent party or a subsidiary of
the Corporation is a constituent party and the Corporation issues shares of its
capital stock pursuant to such merger or consolidation, except any such merger
or consolidation involving the Corporation or a subsidiary in which the shares
of capital stock of the Corporation outstanding immediately prior to such merger
or consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; or (ii) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole,  or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.  To remove any doubt, the
consummation of any acquisition or similar transaction pending, as described in
the Company’s quarterly report filed with the SEC on Form 10-Q for the nine
months ended September 30, 2009, shall not be considered a Deemed Liquidation
Event.
 
b.           The Corporation shall not have the power to effect a Deemed
Liquidation Event referred to in Section 4(a) unless the agreement or plan of
merger or consolidation for such transaction provides that the consideration
payable to the stockholders of the Corporation shall be allocated among the
holders of capital stock of the Corporation in accordance with Section 5.
 
5.           Liquidation.
 
a.           Upon any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, after payment or provision for payment of
debts and other liabilities of the Corporation, before any distribution or
payment shall be made to the holders of any Junior Securities by reason of their
ownership thereof, the Holders of Series D Preferred Stock shall first be
entitled to be paid out of the assets of the Corporation available for
distribution to its stockholders an amount with respect to each outstanding
share of Series D Preferred Stock equal to $10,000.00 (the “Original Series D
Issue Price”), plus any accrued but unpaid Dividends thereon (collectively, the
“Series D Liquidation Value”).  If, upon any liquidation, dissolution or winding
up of the Corporation, whether voluntary or involuntary, the amounts payable
with respect to the shares of Series D Preferred Stock are not paid in full, the
holders of shares of Series D Preferred Stock shall share equally and ratably in
any distribution of assets of the Corporation in proportion to the liquidation
preference and an amount equal to all accumulated and unpaid Dividends, if any,
to which each such holder is entitled
 
b.           After payment has been made to the Holders of the Series D
Preferred Stock of the full amount of the Series D Liquidation Value, any
remaining assets of the Corporation shall be distributed among the holders of
the Corporation’s Junior Securities in accordance with the Corporation’s
Certificates of Designation and Certificate of Incorporation.
 
c.           If, upon any liquidation, dissolution or winding up of the
Corporation, the assets of the Corporation shall be insufficient to make payment
in full to all Holders, then such assets shall be distributed among the Holders
at the time outstanding, ratably in proportion to the full amounts to which they
would otherwise be respectively entitled.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Redemption.
 
a.           Corporation’s Redemption Option.  Upon or after the fourth
anniversary of the initial Issuance Date, the Corporation shall have the right,
at the Corporation’s option, to redeem all or a portion of the shares of Series
D Preferred Stock, at a price per share (the “Corporation Redemption Price”)
equal to 100% of the Series D Liquidation Value.
 
b.           Early Redemption.  Prior to redemption pursuant to Section 6(a)
hereof, the Corporation shall have the right, at the Corporation’s option, to
redeem all or a portion of the shares of Series D Preferred Stock, at a price
per share equal to: (i) 127% of the Series D Liquidation Value if redeemed on or
after the first anniversary but prior to the second anniversary of the initial
Issuance Date, (ii) 118% of the Series D Liquidation Value if redeemed on or
after the second anniversary but prior to the third anniversary of the initial
Issuance Date, and (iii) 109% of the Series D Liquidation Value if redeemed on
or after the third anniversary but prior to the fourth anniversary of the
initial Issuance Date.
 
c.           Mandatory Redemption.  If the Corporation determines to liquidate,
dissolve or wind-up its business and affairs, or effect any Deemed Liquidation
Event, the Corporation shall redeem the Series D Preferred Stock at the prices
set forth in Section 6(b) including the premium for early redemption set forth
therein.
 
d.           Mechanics of Redemption.  If the Corporation elects to redeem any
of the Holders’ Series D Preferred Stock then outstanding, it shall do so by
delivering written notice thereof via facsimile and overnight courier (“Notice
of Redemption at Option of Corporation”) to each Holder, which Notice of
Redemption at Option of Corporation shall indicate (A) the number of shares of
Series C Preferred Stock that the Corporation is electing to redeem and (B) the
Corporation Redemption Price (plus the premium for early redemption pursuant to
Section 6(b) if applicable).
 
e.           Payment of Redemption Price.  Upon receipt by any Holder of a
Notice of Redemption at Option of Corporation, such Holder shall promptly submit
to the Corporation such Holder’s Series D Preferred Stock certificates.  Upon
receipt of such Holder’s Series D Preferred Stock certificates, the Corporation
shall pay the Corporation Redemption Price (plus the premium for early
redemption pursuant to Section 6(b) if applicable), to such Holder, at the
Corporation’s option either (i) in cash, or (ii) by offset against any
outstanding note payable from Holder to the Corporation that was issued by
Holder in connection with the exercise of warrants by such Holder.
 
7.           Transferability. The Series D Preferred Stock may only be sold,
transferred, assigned, pledged or otherwise disposed of (“Transfer”) in
accordance with state and federal securities laws.  The Corporation shall keep
at its principal office, or at the offices of the transfer agent, a register of
the Series D Preferred Stock.  Upon the surrender of any certificate
representing Series C Preferred Stock at such place, the Corporation, at the
request of the record Holder of such certificate, shall execute and deliver (at
the Corporation’s expense) a new certificate or certificates in exchange
therefor representing in the aggregate the number of shares represented by the
surrendered certificate.  Each such new certificate shall be registered in such
name and shall represent such number of shares as is requested by the Holder of
the surrendered certificate and shall be substantially identical in form to the
surrendered certificate.
 
 
4

--------------------------------------------------------------------------------

 
 
8.           Miscellaneous.
 
a.           Notices.  Any and all notices to the Corporation shall be addressed
to the Corporation’s President or Chief Executive Officer at the Corporation’s
principal place of business on file with the Secretary of State of the State of
Delaware.  Any and all notices or other communications or deliveries to be
provided by the Corporation to any Holder hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Corporation, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section 8 prior to 5:30 p.m.
Eastern time, (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this section later than 5:30 p.m. but prior to 11:59 p.m. Eastern
time on such date, (iii) the second business day following the date of mailing,
if sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.
 
b.           Lost or Mutilated Preferred Stock Certificate.  Upon receipt of
evidence reasonably satisfactory to the Corporation (an affidavit of the
registered Holder shall be satisfactory) of the ownership and the loss, theft,
destruction or mutilation of any certificate evidencing shares of Series D
Preferred Stock, and in the case of any such loss, theft or destruction upon
receipt of indemnity reasonably satisfactory to the Corporation (provided that
if the Holder is a financial institution or other institutional investor its own
agreement shall be satisfactory) or in the case of any such mutilation upon
surrender of such certificate, the Corporation shall, at its expense, execute
and deliver in lieu of such certificate a new certificate of like kind
representing the number of shares of such class represented by such lost,
stolen, destroyed or mutilated certificate and dated the date of such lost,
stolen, destroyed or mutilated certificate.
 
c.           Headings.  The headings contained herein are for convenience only,
do not constitute a part of this Certificate of Designations and shall not be
deemed to limit or affect any of the provisions hereof.
 
 
5

--------------------------------------------------------------------------------

 

RESOLVED, FURTHER, that the chairman, chief executive officer, president or any
vice-president, and the secretary or any assistant secretary, of the Corporation
be and they hereby are authorized and directed to prepare and file a Designation
of Preferences, Rights and Limitations of Series C Preferred Stock in accordance
with the foregoing resolution and the provisions of Delaware law.
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment this 17th day
of December 2009.
 
By:
 
Name:
 Yossi Attia
Title:
 CEO
   
By:
 
Name:
 Robin Ann Gorelick
Title:
 Secretary

 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Transfer Agent Instructions
 
 
 

--------------------------------------------------------------------------------

 
 
[Date]
 
Sharon Best Jhagroo – Account Executive
American Stock Transfer & Trust Company, LLC
59 Maiden Lane
New York, New York 10038


Re:  Yasheng Eco-Trade Corporation
 
Ladies and Gentlemen:
 
In accordance with the Preferred Stock Purchase Agreement (“Purchase
Agreement”), dated December 30, 2009, by and between Yasheng Eco-Trade
Corporation, a Delaware corporation (“Company”), and Socius Special Situations
Capital Group, LLC, a Delaware limited liability company (“Buyer”), pursuant to
which Company may issue and deliver shares of the common stock of the Company,
par value $0.001 per share (“Common Stock”), in payment of the Commitment Fee
payable thereunder (the “Commitment Fee Shares”), and a warrant (the “Warrant”)
to purchase additional shares of Common Stock (the “Warrant Shares”) (the
Commitment Fee Shares and Warrant Shares, collectively, the “Common Shares”),
this shall serve as our irrevocable authorization and direction to you (provided
that you are the transfer agent of the Company at such time) to issue the Fee
Shares and, in the event the holder of the Warrant elects or has elected to
exercise all or any portion of the Warrant, from time to time, upon surrender to
you of a notice of exercise of the Warrant, the Warrant Shares. Capitalized
terms used herein without definition shall have the respective meanings ascribed
to them in the Purchase Agreement.
 
Specifically, this shall constitute an irrevocable instruction to you to process
any notice of exercise of the Warrant in accordance with the terms of these
instructions as soon as practicable. Upon your receipt of a copy of the executed
notice of exercise of the Warrant, you shall use your best efforts to, within
one (1) Trading Day following the date of receipt of the notice of exercise, (A)
issue and surrender to a common carrier for overnight delivery to the address as
specified in the notice of exercise a certificate, registered in the name of the
Buyer or its designee, for the number of shares of Common Stock to which the
Buyer is entitled upon exercise of the Warrant as set forth in the notice of
exercise, or (B) provided you are participating in The Depository Trust Company
(DTC) Fast Automated Securities Transfer (FAST) Program, upon the request of the
Buyer, credit such aggregate number of shares of Common Stock to which the Buyer
is entitled to the Buyer’s or its designee’s balance account with DTC through
its Deposit Withdrawal At Custodian (DWAC) system provided the Buyer causes its
bank or broker to initiate the DWAC transaction.
 
The Company hereby confirms that the Common Shares should not be subject to any
stop-transfer restrictions and shall otherwise be freely transferable on the
books and records of the Company.  If the Common Shares are certificated, the
certificates shall not bear any legend restricting transfer of the shares
represented thereby.
 
 
1

--------------------------------------------------------------------------------

 
 
The Company hereby confirms and you acknowledge that, in the event counsel to
the Company does not issue any opinion of counsel required to issue any Common
Shares free of legend, the Company authorizes you to accept an opinion of
counsel from Luce Forward Hamilton & Scripps LLP.
 
The Company hereby confirms that no instructions other than as contemplated
herein will be given to you by the Company with respect to the Common Shares.
The Company hereby agrees that it shall not replace you as the Company’s
transfer agent, until such time as the Company provides written notice to you
and Buyer that a suitable replacement has agreed to serve as transfer agent and
to be bound by the terms and conditions of this letter agreement regarding
Irrevocable Transfer Agent Instructions (this “Agreement”).
 
The Company and you hereby acknowledge and confirm that complying with the terms
of this Agreement does not and shall not prohibit you from satisfying any and
all fiduciary responsibilities and duties you may owe to the Company.
 
The Company and you acknowledge that the Buyer is relying on the representations
and covenants made by the Company and you hereunder and that such
representations and covenants are a material inducement to the Buyer to enter
into the Purchase Agreement. The Company and you further acknowledge that
without such representations and covenants made hereunder, the Buyer would not
enter into the Purchase Agreement and purchase Securities pursuant thereto.
 
Each party hereto specifically acknowledges and agrees that a breach or
threatened breach of any provision hereof will cause irreparable damage and that
damages at law would be an inadequate remedy if this Agreement were not
specifically enforced.  Therefore, in the event of a breach or threatened breach
by a party hereto, including, without limitation, the attempted termination of
the agency relationship created by this instrument, in addition to all other
rights or remedies, an injunction restraining such breach and granting specific
performance of the provisions of this Agreement should issue without any
requirement to show any actual damage or to post any bond or other security.
 
You may at any time resign as transfer agent hereunder by giving fifteen (15)
days prior written notice of resignation to the Company and the Buyer. Prior to
the effective date of the resignation as specified in such notice, the Company
will issue to you instructions authorizing delivery of Common Shares to a
substitute transfer agent selected by, and in the sole discretion of, the
Company. If no successor transfer agent is named by the Company, you may apply
to a court of competent jurisdiction in the State of Delaware for appointment of
a successor transfer agent and for an order to deposit Common Shares with the
clerk of any such court.
 
The Company must keep its bill current with you – if the Company is not current
and is on suspension, the Buyer will have the right to pay the Company’s
outstanding bill, in order for you to act upon this Agreement. If the
outstanding bill is not paid by the Company or the Buyer, you have no further
obligation under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.
 
YASHENG ECO-TRADE CORPORATION
 
By:
  
Name:Yossi Attia
Title: CEO

 
THE FOREGOING INSTRUCTIONS ARE ACKNOWLEDGED AND AGREED TO:
 
American Stock Transfer & Trust Company, LLC
 
By:
  
Name:
  
Title:
  

 
 
3

--------------------------------------------------------------------------------

 
 
Exhibit D
 
Lock-Up Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
[Date]
 
Socius Special Situations Capital Group, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
 
Ladies and Gentlemen:
 
This Lock-Up Agreement is being delivered to you in connection with the
Preferred Stock Purchase Agreement dated as of December 30, 2009 (“Purchase
Agreement”) and entered into by and among Yasheng Eco-Trade Corporation, a
Delaware corporation (“Company”) and Socius Special Situations Capital Group,
LLC, a Delaware limited liability company (“Investor”), with respect to the
purchase without registration under the Securities Act of 1933, as amended (the
“Act”), in reliance on Section 4(2) of the Act and Rule 506 of Regulation D
promulgated thereunder, of shares of the Company’s Series A Preferred Stock and
related Securities.  Capitalized terms used herein without definition shall have
the respective meanings ascribed to them in the Purchase Agreement.
 
In order to induce Investor to enter into the Purchase Agreement, the
undersigned agrees that, for a period of ten Trading Days beginning on each date
the Company delivers a Tranche Notice to Investor (the “Tranche Notice Date”)
and ending on the Tranche Closing Date pursuant to the terms of the Purchase
Agreement (the “Lock-up Period”), the undersigned will not, without the prior
written consent of Investor, (a) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the SEC promulgated
thereunder (the “Exchange Act”) with respect to, any Common Stock of the Company
or any securities convertible into or exercisable or exchangeable for Common
Stock, or warrants or other rights to purchase Common Stock or any such
securities, or any securities substantially similar to the Common Stock, (b)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock or
any such securities, or warrants or other rights to purchase Common Stock,
whether any such transaction is to be settled by delivery of Common Stock or
such other securities, in cash or otherwise, or (c) publicly announce an
intention to effect any transaction specified in clause (a) or (b).
 
The foregoing sentence shall not apply to (a) bona fide gifts, provided the
recipient thereof agrees in writing to be bound by the terms of this Lock-Up
Agreement, (b) dispositions to any trust for the direct or indirect benefit of
the undersigned and/or the immediate family of the undersigned, provided that
such trust agrees in writing to be bound by the terms of this Lock-Up Agreement,
(c) sales made pursuant to any written sales plans established prior to the date
of this Lock-Up Agreement in conformity with the requirements of Rule 10b5-1(c)
promulgated under the Exchange Act or (d) exercise of options for Common Stock
and the disposition (whether by sale, gift or otherwise) of Common Stock
underlying such options.  Notwithstanding clause (a) above, the undersigned may
make a bona fide gift of up to 10,000 shares of Common Stock to a charity or
other non-profit entity and such charity or entity shall not be required to be
bound by the terms of this Lock-Up Agreement; provided, however, that in the
event the undersigned exercises options during the Lock-Up Period, the
undersigned may not, during the Lock-Up Period, dispose of the number of shares
of Common Stock underlying such exercised options equal to the number of shares
of Common Stock gifted by the undersigned pursuant to this sentence during the
Lock-Up Period.  For purposes of this paragraph, “immediate family” shall mean
the undersigned and the spouse, any lineal descendent, father, mother, brother
or sister of the undersigned.
 
 
1

--------------------------------------------------------------------------------

 
 
The Company agrees to provide the undersigned with notice that the Company has
delivered a Tranche Notice to Investor prior to, or simultaneous with, its
delivery of the Tranche Notice to Investor.  Such notice shall provide the
undersigned with the Tranche Notice Date and clearly indicate the beginning of
the Lock-up Period.
 
Upon the termination of the Purchase Agreement, this Lock-Up Agreement shall be
terminated and the undersigned shall be released from its obligations hereunder.
 
Sincerely,
 
 
Stockholder
Print Name: Capitol Properties, LLC



Acknowledged and Agreed:
 
Yasheng Eco-Trade Corporation
 
By:
  
Name: Yossi Attia
Title: CEO

 
 
2

--------------------------------------------------------------------------------

 

Exhibit E
 
Opinion
 
 
 

--------------------------------------------------------------------------------

 
 
[letterhead to be inserted]
 
December 30, 2009
 
Socius Special Situations Capital Group, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
 
Re:: Yasheng Eco-Trade Corporation


Ladies and Gentlemen:
 
We are counsel to Yasheng Eco-Trade Corporation, a Delaware corporation
(“Company”), in connection with the sale and issuance of (a) up to 1,000 shares
of its Series D Preferred Stock, par value $0.001 per share (“Preferred
Shares”), along with (b) shares (“Commitment Fee Shares”) of the Company’s
common stock, par value $0.001 per share (“Common Stock”), (c) warrants (the
“Warrant”) to purchase shares of Common Stock, and (d) shares of Common Stock
issuable upon exercise of the Warrant (the “Warrant Shares,” and together with
the Preferred Shares and the Warrant, the “Securities”), to Socius Special
Situations Capital Group, LLC, a Delaware limited liability company
(“Investor”), pursuant to the terms of the Preferred Stock Purchase Agreement
dated as of December 30, 2009 (“Agreement”), by and between Company and
Investor.  Capitalized terms not otherwise defined herein have the meanings set
forth in the Agreement.
 
In reaching the opinion stated in this letter, we have reviewed originals or
copies of the Agreement, the Company’s Certificate of Incorporation and Bylaws,
the resolutions of the Board of Directors authorizing the Purchase Agreement and
the issuance of the Securities, the Certificate of Designations for the
Preferred Shares, and such other documents, corporate records, certificates and
matters of law as we have considered relevant.
 
In rendering the opinions set forth in this opinion letter, we assume the
following:


 
a.
the legal capacity of each natural person and the legal existence of all parties
other than the Company to the transactions referred to in the Agreement;



 
b.
the power and authority of each person other than the Company or person(s)
acting on behalf of the Company to execute, deliver and perform each document
executed and delivered and to do each other act done or to be done by such
person;



 
c.
the legality, validity, binding effect and enforceability as to each person
other than the Company or person(s) acting on behalf of the Company of each
document executed and delivered or to be executed or delivered and of each other
act done or to be done by such person;



 
d.
the transactions referred to in the Agreement have been consummated;


 
1

--------------------------------------------------------------------------------

 
 
 
e.
the genuineness of all signatures and the completeness of each document
submitted to us;



 
f.
that the addressees have acted in good faith, without notice of adverse claims,
and have complied with all laws applicable to them that affect the transactions
referred to in the Agreement;



 
g.
that no action, discretionary or otherwise, will be taken by or on behalf of the
Company in the future that might result in a violation of law; and



 
h.
that with respect to the Agreement and to the transactions referred to therein,
there has been no mutual mistake of fact and there exists no fraud or duress.



As to certain questions of fact material to this opinion, we have relied upon
statements or certificates of public officials and officers of the Company.


Based upon the foregoing and subject to the assumptions, limitations,
qualifications and exceptions stated herein, we are of the opinion that as of
the date hereof:
 
1.           Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware.


2.           The Securities are duly authorized, the Preferred Shares,
Commitment Fee Shares and Warrant are, and when issued in accordance with the
terms and conditions of the Agreement the Warrant Shares will be, validly
issued, fully paid and non-assessable.  To the best of our knowledge, the
issuance of the Securities will not be subject to any statutory or contractual
preemptive rights of any stockholder of the Company.


3.           Company has the corporate power and authority to (a) execute,
deliver and perform all of its obligations under the Agreement and the
Transaction Documents, and (b) issue, sell and deliver each of the Securities.


4.           The execution, delivery and performance of the Agreement and the
Transaction Documents have been duly authorized by all necessary corporate
action on the part of Company, and have been duly executed and delivered by
Company.


5.           The execution and delivery of the Transaction Documents by Company
does not, and Company’s performance of its obligations thereunder will not (a)
violate the certificate or articles of incorporation, articles of association,
bylaws, or other organizational or governing documents of Company, as in effect
on the date hereof, (b) violate in any material respect any federal or state
law, rule or regulation, or judgment, order or decree of any state or federal
court or governmental or administrative authority, in each case that, to our
knowledge, is applicable to Company or its properties or assets and which could
have a material adverse effect on Company’s business, properties, assets,
financial condition or results of operations or prevent the performance by
Company of any material obligation under the Agreement, or (c) require the
authorization, consent, approval of or other action of, notice to or filing or
qualification with, any state or federal governmental authority, except as have
been, or will be, made or obtained.

 
2

--------------------------------------------------------------------------------

 
 
These opinions are limited to the matters expressly stated herein and are
rendered solely for your benefit and may not be quoted or relied upon for any
other purpose or by an other person.
 
The opinions expressed herein are subject to the following assumptions,
limitations, qualifications and exceptions:
 
A.           We have assumed the genuineness of all signatures, the authenticity
of the Agreement submitted to us as originals, the conformity with originals
of  the Agreement submitted to us as copies, the authenticity of certificates of
public officials and the due authorization, execution and delivery of the
Agreement (except the due authorization, execution and delivery by the Company
of the Agreement).
 
B.           We have assumed that each of the parties to the Agreement other
than the Company (the “Other Parties”) has the legal right, capacity and power
to enter into, enforce and perform all of its obligations under the
Agreement.  Furthermore, we have assumed the due authorization by each of the
Other Parties of all requisite action and the due execution and delivery of the
Agreement by each of the Other Parties, and that the Agreement are valid and
binding upon each of the Other Parties and are enforceable against each Other
Party in accordance with their terms.
 
C.           Whenever a statement herein is qualified by "to our knowledge" or
similar phrase, it means that, during the course of our representation of the
Company for the purposes of this opinion letter, (1) no information that would
give those lawyers who participated in the preparation of the letter or who
performed work for the Company in connection with the Agreement (collectively,
the "Opinion Letter Participants") current actual knowledge of the inaccuracy of
such statement has come to their attention; (2) we have not undertaken any
independent investigation or inquiry to determine the accuracy of such
statement; (3) any limited investigation or inquiry otherwise undertaken by the
Opinion Letter Participants during the preparation of this opinion letter should
not be regarded as such an investigation or inquiry; and (4) no inference as to
our knowledge of any matters bearing on the accuracy of any such statement
should be drawn from the fact of our representation of the Company.
D.           This opinion letter is governed by, and shall be interpreted in
accordance with, the Legal Opinion Accord (the "Accord") of the ABA Section of
Business Law (1991). As a consequence, it is subject to a number of
qualifications, exceptions, definitions, limitations on coverage and other
limitations, all as more particularly described in the Accord, including the
General Qualifications and the Equitable Principles Limitation, and this opinion
letter should be read in conjunction therewith.
 
 
3

--------------------------------------------------------------------------------

 

We are counsel admitted to practice in the State of New York and we do not
express any opinion with respect to the effect or applicability of the laws of
any jurisdiction, other than the laws of the State of New York and the federal
laws of the United States of America.  In furnishing the opinion regarding the
valid existence and good standing of the Company, we have relied solely upon a
good standing certificate issued by the Secretary of State of Delaware on
December __, 2009.
 
This opinion is given as of the date hereof and we assume no obligation, to
update or supplement this opinion to reflect any facts or circumstances which
may hereafter come to our attention or any changes in laws which may hereafter
occur.
 
Sincerely,
 
Very truly yours,
       
[___________________________]
       
By:
 

 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit F
 
Use of Proceeds Certificate
 
 
 

--------------------------------------------------------------------------------

 

YASHENG ECO-TRADE CORPORATION
 
USE OF PROCEEDS CERTIFICATE
 
The undersigned, Yossi Attia and Robin Ann Gorelick, hereby certify that:
 
1.           They are the CEO and Secretary, respectively, of Yasheng Eco-Trade
Corporation, a Delaware corporation (the “Company”).
 
2.           This Use of Proceeds Certificate (this “Certificate”) is being
delivered to Socius Capital Group, LLC doing business as Socius Special
Situations Capital Group, LLC (“Investor”), by the Company, to fulfill the
requirement under Section 2.3(d)(iii) of the Preferred Stock Purchase Agreement,
dated as of December 30, 2009, between Investor and the Company (the “Purchase
Agreement”).  Terms used and not defined in this Certificate have the meanings
set forth in the Purchase Agreement.
 
3.           On or prior to the date hereof, the Company has delivered to
Investor a Tranche Notice for the purchase by Investor of Tranche Shares upon
payment by the Company to Investor of the Tranche Purchase Price.
 
The undersigned do hereby certify that the Tranche Purchase Price will be used
for the following purpose or purposes:


[                                                                                          
].
 
IN WITNESS WHEREOF, the undersigned have executed this Certificate this[__] day
of _________, 2009.
 
By:
 
Name:
 
Title:
     
By:
 
Name:
 
Title:
 


 
 

--------------------------------------------------------------------------------

 

Exhibit G
 
Tranche Notice
 
 
 

--------------------------------------------------------------------------------

 

Dated: [________], 20[__]
 
Socius Special Situations Capital Group, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
 
Re:           Tranche Notice
 
Ladies & Gentlemen:
 
Pursuant to the December 30, 2009 Preferred Stock Purchase Agreement
(“Agreement”) between Yasheng Eco-Trade Corporation, a Delaware corporation
(“Company”), and Socius Special Situations Capital Group, LLC (“Investor”),
Company hereby elects to exercise a Tranche.  Capitalized terms not otherwise
defined herein shall have the meanings defined in the Agreement.
 
At the Tranche Closing, Company will sell to Investor [___________] Preferred
Shares at $10,000.00 per share for a Tranche Amount of $[___________].
 
On behalf of Company, the undersigned hereby certifies to Investor as follows:
 
1.           The undersigned is a duly authorized officer of Company;
 
2.           The above Tranche Amount does not exceed the Maximum Tranche
Amount; and
 
3.           All of the conditions precedent to the right of the Company to
deliver a Tranche Notice set forth in Section 2.3(d) of the Agreement have been
satisfied.
 
IN WITNESS WHEREOF, the Company has executed and delivered this Tranche Notice
as of the date first written above.
 
YASHENG ECO-TRADE CORPORATION
   
By:
  
Name: Yossi Attia
Title:   CEO

 
 
 

--------------------------------------------------------------------------------

 